Exhibit D
                                                     )
NATIONAL COLLEGIATE STUDENT LOAN
TRUST 200(5-3, A Delaware Statutory Trust            )
Plaintiff                                            )
                                                     )
v.
                                                     )        Docket#: 199402928

                                                     )
JAMES T SNARR
                                                     )
                                                     )
                                                     )
Defend ant(s)                                        )
                                                     )
                                                     »


                      AFFIDAVIT AND VERIFICATION OF ACCOUNT


STATE OF GEORGIA                                     )
                                                     )
COUNTY OF GWINNETT                                   )


BET' ORE ME, the- undersigned authority, personally appeared Affiant          Aaron Mot in


who being first duly sworn, deposes and states:


                T am employed by Transworld Systems Inc. (hereinafter "TST"), the Subservicer


tor Plaintiff regarding account number xxxxx454L00l-PTIEA, the educational loan that is the


subject matter of this action (the "educational loan'). 1 am over the age of 1 8 and am competent


and authorized to testify regarding this educational loan through my review of the business


records maintained by TSI as custodian of records.        These records include electronic data

provided to TSI related to the educational loan, and the business records attached to this


Affidavit.

        i       The statements made herein arc based on mv review of the loan records in the


system o f record maintained by TST on behalf of Plaintiff.



                                           Page 1 of 5
        3.       TST has been contracted to perform the duties of the Subscrviccr for Plaintiff by


U.S. Bank, National Association, the Special Servicer of Plain tiff. As the current Subservicer for


the Plaintiff, TSI is the designated custodian of defaulted loan records, including the educational


loan. Additionally, TSI maintains the dedicated svstcm of record lor defaulted loans on behalf of


Plaintiff of all electronic transactions pertaining to lire educational loan, including, but not


limited to, payments, credits, interest accrual and any' other transactions that could impact the

loan. Attached hereto as Exhibit "Ar> is a true and correct copy of a notification from U.S. Bank

National Association acknowledging TST's capacity as Subservicer.


        4.     J have access to and training on the system of record utilized by TSI on bebalf of


Plaintiff to enter and maintain loan records and documentation relating to the educational loan.


        o.      American Education Services ("AESW) was the prior -servicer of the educational

loan. AF,S began servicing the loan upon the fust disbursement of the loan until it. was charged -

off.

       6.      T have access to and training on the system of record utilized by ACS to enter and


maintain loan records and documentation relating to the educational loan.

       7.      1 am familiar with the process by which TSI and AF.S, on behalf of Plaintiff, each


receives loan records from the prior servicer or loan originator, including loan origination

documents and data recording the electronic transactions pertaining to the loans, including, but


not limited to, payments, credits, interest accrual and any other transactions that could impact the


loans. It is TSTs regularly-conducted business practice to incorporate these loan records into the


•system of record it maintains on Plaintiffs behalf.


       8.      Educational loan records that arc part of TSl's records are created, compiled,

recorded, and kept as part of regularly conducted business activity at or near the time of the event




                                            Pago 2 of 5
and Prom information transmitted by a person with personal knowledge of said event and a


business duty to report it, or from information transmitted by a person with personal knowledge


of the accounts or events de-scribed within the business record.       Such records arc created , kept,

maintained, and relied upon in the course of ordinary and regularly conducted business activity.


        9.       This lawsuit concerns an unpaid loan owed by JAMES T SNARR ("Defendant")


to Plaintiff.   Specifically, Defendant entered into an educational loan agreement at Defendant's


special instance and request. A loan was extended I or Defendant to use pursuant to the terms of


the loan agreement and funds were disbursed on 7/28/2006. Attached hereto and incorporated as


Exhibit "13" is a true copy of the underlying Credit Agreement/Promissory Note and Note


Disclosure      Statement.    In     the     event   the   Defendant   foxed     the   executed   Credit


Agreement/Promissory Note,         per its   terms the Defendant agreed        their facsimile/electronic


signature is deemed to be an original.


        10.      As stated herein, the Defendant, obtained an educational loan with Lender and


funds were disbursed oil 7/28/2006. See also, Exhibit            transaction 010}A.     The Defendant's


educational loan was transferred, sold and assigned to National Collegiate Funding, LLC, on


9/28/2006 for valuable consideration, along with other educational loans ("Loan Poof), in the


course of the securitization process.           See Exhibit "E*\ transaction 03 95 A.       Defendant's


educational loan was in good standing and not in default on 9/28/2006.             Attached hereto and


incorporated as Exhibit "C" is a true and correct copy of the Pool Supplement and a redacted


excerpt of the Schedule of the Loan Pool described within the Pool Supplement showing that

Defendant's loan was part of the Loan Pool.

        11.      On 9/28/2006, National Collegiate Funding, LLC trans fared, sold and assigned


the Loan Pool, including Defendant's educational loan, along with other pools of loans, to




                                                Page 3 of 5
NATIONAL COLLEGIATE STUDENT LOAN TRUST 2006-3 for valuable consideration, in


the course of the securitization process.    See Exhibit "E", transaction 0390 A,     Defendant's


educational loan was in good standing and not in default on 9/28/2006.       Attached hereto and


incorporated as Exhibit      is a true and correct copy of the Deposit and Sale Agreement with

Schedule A listing each pool, including the Loan Pool.

        12.     Plaintiff last received payment on 03/22/20 1 7 in the amount of S43.97. After all


payments, credits and offsets have been applied. Defendant JAMES T SNARR owes the


principal sum of Si 7,569. 12, together with accrued interest in the amount of 32,297.18, totaling


the sum of $19,866.30 as of 7/9/2020.


               (a)    Attached hereto and incorporated as Exhibit WE" is a tore and correct copy


of the Loan Financial Activity maintained by AES on behalf of Plaintiff establishing the loan


balance from 7/28/2006 (the first Disbursement) to 1 0/2/20 1 7 (the "Charge OIT Date").


               (b)    Attached hereto and incorporated as Exhibit "F* is a true and correct copy


of the Dcfcrmcnt/Forbcarancc Summary maintained by AES on behalf of Plaintiff showing any


determents or forbearances applied to the Defendant's educational loan once the Rq^aymcnt


Period (as defined in Exhibit "B") began (see f C.4 in Exhibit {TT).


               (c)    Attached hereto and incorporated as Exhibit t4G" is a true and correct copy


of the Rqiayment Schedule maintained by AES on behalf of Plaintiff demonstrating any


repayment schedules associated with the loan.


               (d)    Attached hereto and incorporated as Exhibit "H" is a true and correct

reproduction of the Loan Payment History Report maintained by TS1 on behalf of Plaintiff,


which evidences Ihe Defendant's educational loan balance from the Charge Off Date. As Exhibit


;'H" shows, interest (as authorized by the Disclosure Statement in Exhibit "B") has accrued on




                                            Page 4 of 5
tine Defendant's educational loan from 10/2/2017, and continues to accrue, at a variable rate


based on the London Interbank Offered Rate ("LIBOR") adjusted periodically.           See Exhibit "H'


and Exhibit "B'' (the Disclosure Statement, which authorizes Plaintiff to charge interest).


        13.    Based on custodial records,      Defendant is not a minor or incompetent.              A


reasonable inquiry has been made to determine if Defendant is in the military sendee of the


United States of America, and to the best of my know ledge, Defendant is not in such military


service and therefore not entitled to tbe rights and privileges provided under the Soldiers and


Sailors Civil Relief Act of 1940. as amended.

1 declare under the penalty of peijiuy under the laws of tbe forum state that tbe foregoing is true
and correct.


FURTHER AFFIANT SAYETH NAUGHT



                                                            fit
                                              AFFIA
                                              Print Name:           Aaron Motin
                                              Title:         l-rqal Account. Specialist _   .

SWORN AND SUBSCRIBED to before me this                           day of    dak.                 ,20^?
                                                                                  7
                                                       L    il
                                                OTARY HJW.l'f';
                                              My Commission Expires on:




                                                           5? '4^10
                                                               « V"*- Ix??5




                                            Page 5 o f 5
Exhibit A
                                               National Colltyluta Trust



tote; 31/3/1.4


RE:

Actional collegiate Master Student Loan Trust-I                National Collegiate Student Loan Trust-2003-1
National Collegiate Student Loan Trust-2004-1                  National Collegiate Student loan Trust-2004-2
National Collegiate Student Loan Trust-20O5-l                  National    Collegiate Student   Loan Trust'2005-2
National Collegiate Student Loan Trust-2005-3                  National    Cofloglato Student   Lean Trust-20U&-1
National CoHegiiite Student Loan Trust-2006-2                  Notional    Colloglate Student   LoanTrust-200&-3
National Collegiate Student Loan Trusl-2006-4                  Naitorwl    Colleglalo Student   loan Trust-2007-1
National Collegiate Student loan Trust-2007-2                  National    Collcglnte Student   Loon Trust-2007-3
National Collegiate Student loan Trust-2007-4

To whom It may concern;

U.S. Bank, a3 Special Sorvl car for the above referenced TYustfa), confirms that Trensworld Systems Inc. is its
Subscrvicer, authorized to file Proofs of Claim {POC} on behalf of the above Trusts} wl th respect of student, loans
owned by the Trust(sJ. TfOn&world Systems Inc. Is also the dedicated record custodian with respeict to all student
loan accounts owned by the TrueKs) and Is fully authorized to execute affidavits regarding account documents,
verify responses to discovery and provide testimony on behalf of the Trust{s|.

Any questions regarding the above referenced procossos should bo directed to Transworld systems Inc. nt 1-800
209-9161


Sincerely, '


U.S. Bank National Association
As Special Servlcor to the National Collegiate student Loan Trustfs)




By:
        Brian C, Trl

Title

                                                                                                                       i

Acknowledged;
By: t?SS Data Services, I no,
Not In Its Individual capacity and solely as
administrator for and on behalf of the Trust (s)



By: Kenneth L. Ruggfero


president Wd.Cig.
Tftje
Exhibit B
                                                                                      a
                             S
                                            «                            imn          c
                             r-
                                            ^   -       2                s«           >         'a.     o                                i
                                                                                                §        <          '*G
                                                                                                                                         I
                                        i
                                                                        affsfis
 a                                                              i       IpffSr
                                                                                                D>
                                                                                                                    S5              fe
•a                           i                                  S
                                                                                      ED
                                                                                                g?                  X
                             B                                          2 I* &e«i
                                                                                                                          v
r2L           a
              CJ             £                                  1       11 ififf                1        s
      5                                     I                   Si                                                  N
              i                                                                                 o       2
•a
C

                             u.
                             c
                                            I ! I Is                    li| Iff       joi mis pf101
a                            i          51
                                                                        ilia
                                                                                                        a
                                                                                      f=                u
                             i
 s    fc:     s              <5
                                         IS &
                                                            ii
                                                        H :i |          1M®1 1         i
                                                                                                2
                                                                                                        1                                    2"
              ^« £t          I
                                                                                                        M
                                                                                                               I                             a
I l
                                                        I|jl
                                                                                                t-
                             5          I                               ISgffi!        >;
                                                                                       J                2                                    a
                                        o                                     -S-^<             g ff    5      £                             e
 £'   2       I £                                                                      u                       &                             I
                                                                                                Ii sill
                                                                                                   Ml
                                        c
                                                                                       3
                                                                                                               £
                                                        iff
              "    Tir
              a    hi
      3
              I I                       1                                              2
                                                                                       a
                                                                                                               4=
                                                                                                               vt
      o
      o
                   3
                   g
                             to
                                                        i k                            s        a l5i»
                                                                                                * §slG         £
                                                        HI
                                                                                      =>
      <                                                                                                                                      2
                   3     2   1                                                         o                                      >              <a
                                                                                       >                                      £L
| 1                          ff                         2       a
                                                                                       h                                      O
                   S t 2                                sz      s         lis?l        <
I ?                               * II
                                                                                                                              o              s
a
 a
      £
       i
                   i I s
                             5    * 3 •B
                                            B
                                                    1 *1 gs
                                                    1 1|
                                                                        Ifiili 3
                                                                            *** 1 I         „i si
                                                                                            s§ 8 |i9
                                                                                                         2B           5
                                                                                                                              ir
                                                                                                                              Ui
                                                                                                                              o
                                                                                                                              z
1 1
-j.
      re
              1 1 1 j                   X           i si
                                                    £
                                                                        l1l?l|P 1               e t
                                                                                                                              111
                                                                                                                                             r-J
                                                                                                                                             *3
      %       f    s                                        i                                                                                s
              ! % f I
                                                            s
                                                                                            y
                                                                                                      issi                                   Q
                                                                                                               I
                                                        — c
                                                                                                        M<                                   3
                                                                                            ?                                                *
s     «       &
                                                            IS
I S                                                     Is =                                |s igfi
li 3 I ! * 1
                                                                                                                              as
                                                                                            is si|5                           o
                                        H I 3p «                                            ?*-       fc^aZP                  ob
            1 fits
                                                                                                                                         F
      g                                                                                                                       O
      o
      lU
                                        S i it1 i                                           issseli
                                                                                                                              o
                                                                                                                              o
I
      %
              lilt                                                                          PPp                               o «
                                                                                                                              3.S
              •: 1 1 1                                                     ,6=]ff 1 1       ilsiigs                           2
                                                                                                                              o
              « f a £                   j iiii!                         pjfllll I i feili
              c
              f 1 M
                   i     o   ?
                                        P ills                                              E* = EJ3 =                z
                                                                                                                              il
            IS) s f g i
            [Si s 3 g a
                                  !?y
                                  i
                                            1 liiil
                                            3
                                                                    1
                                                                    £
                                                                        IlllPl         || ^SBgl^
                                                                                       Si 23 eSS               85
                                                                                                               sr


                                                                                                                      3
                                                                                                                      g
                                                                                                                      £       si :
                                                                                                                                         :
Ir his Credit Agreement. Ihe words I 'me' iry\ and nine mean the psrsoi who                                 ether reasor to be enroll at least balf-iime in the Sdicel (cr EJiot-ierscnccI
SQic-d ihis Credit Agroomonl as Borrower Tlic words 'you', yoji*, Yours', and                               parbc'oa:ir£ in this .can Prcgramj. but .10 more than A% years after the Disbursement
 '-ende*' meais the I ende* r&ned at the iop cf the first page cr tins Credt                                Dfi-.a; frov'e'eri huwev©'. (12; Fthe Bcxrcwr begins 0 medical 'es'cency or hterrehlp
Agresmerl, its suosesscrs and assigns, and any other holder of this Credt                                   durirg the Deterrr.en: Period, thei tfio Determent =en<xl will end 100 daya after tie
Aflrcwnorl. "Schoo." noons tho school named z\ tho top of 11 o first pooo of Ihis Crodt                     day the res'dcncycr Internship ends, but ro more than 8!4 ysa*s ah.sr Hie
Acjrean&H. Tha 'samlceri nam© die Lands* or any anllly i-. designates lo savee rry                          Cisbj'sement Date
loan                                                                                                           ' he 'Repayment Prated begins lha day nflai ;ha Diifeinent Period ends cr. If Ihare
A PROMISE TO PAY: I premise to pay to your ortler. upen the terms and renditions                            is no De'snneit "ericd, tho day alter the Disbursement Date fcr my loan The
of Dils CroJi Agroomcnt, the p/nclpcl sum of Die Loan Anoint Requested shewn on                             Repayirior Period is 20 years unless monthly payments equal to the mir.'Tium
ttielifst p&ge of this Ciedit Agraement 'u tie extent i; i& ad'/ancwd to me or cald cn                      monthly payment amount (sea Paiagrapi E 2j will repay all anvcunls owes' ii loss lhan
my behc-t, end any Loar Oris i^iior Fee aoded to my ton (3ee Pa'agrapf F)                                   20 years, in which case the K^?ayriert Fericxi will be tie i- ureter ofiTwHhs
(tcgcihor tic "Frinc Ml Surn'j. intorost 01 such Principal Sum. interest on any unpaid                      necessary to pay.h Hill the amount I owe at the rrhimum payment
Inleresi arkied to lie Priiclpd SLm, and ollior charces set forlh here 1                                    D. INTEREST:
B. LOAN; DISCLOSURE STATEMENT:                                                                              1 Accrual - Panning cn the Lvsl>uraenent tote, interest on ti e oits-.andng bslanc©
1 By signing this Credit Agreement, and s ubmitting ft to you, I em requesting                              of :hi3 Cresit Agreement (ircluding ary jnpaid irtereetiate' adced to principal
that you make this loan to me In an amount equal to tho Loan Amount                                         according to Paragraph D 3) 1v i accrue each day (inclurihg holidays and ether dsy3
Requested plus any Loan Origination Fee descrlt>ad in Paragraph F of this                                   you are closed) at Ihc Variable R?to (ParrQreph D 2} civldsd by mo runibor of days in
Credit Agreement. When you receive my signed Application, you are not                                       that calerdsr year
agreeing lo lend me money. You have the right not (0 make a loan 01 to lend an                              2 Variable .Rate - The 'Variable Rate* is equa' to tie Currsif ide;< pics 5 Margir
amount loss than tho Loan Amount R&qu&slad. I agree fo accoplan amount loss                                 Tho feaiglns fcr toft tic Detention Period and the Ropaymcnt Period are shown on
than lb© Loan Amount Requested end to repay that portion of t»e Loan Amount                                 lha (<rst page of this Credll Agreemanl 1 no want will lha Varlacls Rate exceed :h©
Requested that you actually lend to me along with interest 8iid all other amounts                           maximum interes: rate allowed by the laws ot the State ot Chio The Vaiiab© Rate will
1 ov/e (sgq Paragraph Af.                                                                                   chaige niontily on the first day of each oslendsr mcntf (the 'Ciange Date(3)') .f he
2   If you agr&s 10 rnokn a ton lo me. you nil. mall me e oisbi. -seuienl chock fih e                       Cu"cnt : ida< tangos Tho Currant Indox' for* any calcnc'ar monlh 'or for any shorter
 Disbursement Check ) B id s siatenient disc'oslnx cwtain info mated about lha loer-                        period beginning on tie Dlfbuisemeit Data and ending on tie last cay cf a calendar
in sccordaice with tie federal Tnith-in-Lending Act (the"Disotoure Statement'!                              month) is based cn the one-month London hterhank Offe*ed Rate            JPOR) as
ha>/o Ihe rigbt io disburse ny Disbursement Check hrcugli an agent Al your cpticn,                          published in tie Morey Rs:e3 sestcn of Fee Waff Sfretf Jounai (Essteii Edr.ioi;
yau may makG iha Disbursement Chock cc-paystlo tome and Dig Soiled In 2ddltcti                              The irdw :br each calendar .'north \cr for any shorter coricd heginn.ng on a
te ottiei infofrra'.kir, :he Disclosure Statement will tell rn© toe crnourit of my                          Dsbi.rsement Data and ending on ih© issi day of a ca ender month) will equal lha
disfcurserrent and tie anon; ci Die Lean Oiginatto Fee The Dsctosure Staiemert                              LIBOR rate .cublisheo o'< tfie liis: business day of the immediately preceding cslendor
is par! cf Diis Cradlt Agreement. Upoi receipt of Ihe Disctouro Slatcment ! will 'cview                     merit!;, rounded to the nearest one-hundredth of one percent (0.03       I: ffj? 'AW
ti© Dl£ctou *s Slalcnmai: and notify you In writing if I have any questions My                              Shoci Journal (Gaston Edlior) is not published or Die Curent Index « no: given on
endo'aemertol the Diefcurstmeil Chaik o* allwing the loan picceeu's ta be used by                           mat date, men lha Queen-, hda* will h© dateimir.&d by using the immediately
or cn behalf of the Bo'.'owe* witiou: object cn will acknc«1edge receipt of -.he                            preceding published 'Current Index If the Overt Inde* is no longer available. you will
Disclosure Statement and myagiccmcnt to be legally bound jy tiis Credit Agreement                           cheese a caripa-afcle index.
3 If I am ict satisfied with Ihe uvms of my loar as dlsccsec Ir Iho Dbdcsui G                               3 Capita ization - If I haw elected the 'Full Deferral repayment option ("he
Staten em. I may cancel my loan To cancel my loan, I will give yoi a written                                applicable repayment option is stated on the first page of lb? Credit Agreement), I am
csncellatcn nct ce, logeDier wih rry unused Disbursement Check o*. if I have alreacy                        not obligates tc make sny payments j liil tie loan eiters the Repayment Period and
endaso: mc db.vor&j Ihe Disbursement Check !o iho Sdiool. a qccd chock payable                              ycu will add unpaid aocrtoc irtcrost to the piinclpal lean calanoc as of lie aslc'ay of
tc you. in Ihe '1. . amount of th© Dlstorsornonl Check In any event I cannol caicel                         each calaidai ouaite* (Uie last day cf December. March. Jul© 2nd September) during
ricre than ler (10) days aher I receive Ihe Disc'osure Gfe:eineil l; 1 2 -ve nctic© of                      he Deferment Period and as of the laei day of ny Deferment Period Interest that
cancellation but do not comply wih Ihe requirements of r.his "aragrsph B 3, th s Credit                     adced tc orincipel b called 'Capitalized' riteresi. Capitalzed interest will be treated as
Agreement will net be cjncdcd ?nd I will be in default of Dils CrccSi Agrcarcr. (Sod                        prhcipal In addiben, |f I am in dcisjlt (see Paragraph I) and the lean h3$ been sold :o
Pisragraph I )                                                                                              TERI (eoa Pa*agrapli L11), TERI may capitalize acciuod and unpad intorost as of tho
C. DEFIHITKINS.                                                                                             dato it puichaee3 my tesn Iri el' cases, the sun: of interest you oapifafee i«'us the
1 'Disbursement Date' maars Ihe date shown oi any Discursenient Check yen                                   then-oitsland-ig ptiicipa balsnce is thereafter coiaidered the principal baance, and
p-cpare fo' nc (not h c daic I eiccrss or negotiate my check)                                               intorost will accrue 01 Die new principal balance
2 Th© DofGrniGiit Paricd' will bogln on th.© DisbursoirGtit Dats and oid 01 Dio                             E. TERMS OF REPAYMENT
DafemontEid Dot©                                                                                            1 Pefenre-ri Psi iod - If I l ava elected eittier tfie "Inte'eet Gnl / tBuayment of-.lor or
3 ' Oefe'mert End Dale" rnsane the date eoeoified fc© ew fcr Die app'CaW© losri                             the 'Fu! Deteral' 'epsymentooiioi (hie s.cplioable *epa>meit option is stated <xi the
orcgran ;:hs apdicabie loai p-cgram is staied on the first pegeof tnis Credit                               first page c'this C'ecit Agreemertj. you will send stetemenls during the Deiament
.^rconcnt)                                                                                                  Period {shovdna tho tots! outstar.c.ng c-icipal halanco cf my bsn and Die interest that
(a) Eriucflti'on On© U/uie'an>tiv3te Afo/nsthrQ Loan P<mtm: If I haw elected :he
                                                                                                            1 ee aoci ued on rny ton) Statements «dl be sen! to- the address shown 01 yoi n
"Immediate Repayment" ooiicn (the applicable reca.yment optior is state! or Hie lirst                       records If I have elected the ' irterest Only' repayment opt'en, I ^irae to mske
cage of this Credit Aq'ccircnt-. thorc Is no Deferment Pciicd, arc my fiis: payiroi:                        payments eadi nonDi curing the Deferment Period equal to Die accrued interest on
will bo 30-Sx! da^'s nfla' Iho dlsfcui ssrnoil c? my Icon If I liavo oloc-!©i Ihio ' oiorc-st               II10 outstanding balance of th:s Crecit Agreement. If I havo elected the 'PjII Deferral
      re!xsyirientc<jtio'i (Die applicable repayment odior ie staieu on Die tiist png© of                   rscdyment OCtion I rcay. but am cot required to rr.r.te oayrneids di.* 19 Hie itefermont
Ihis Crex Agresmenl), then interest paymeite will beg 1 3D-tiCI days after tie                              Period You will atfc any htetestthat I oto not puyddiirg ttie Dafen'ient Paiod to th©
disbursemerl of my loar, Ihe 'Determsnt End Date' will be Die date Ihe Borrower first                       priicipeJ balaice, B3 described in Panqraph D 3
graduates or osasc© to b© or"dlGd 21 teas: hair llmo in tho Sch.oi (or aroiho.* school                      2 Repayment Period •• The amount of my monthly payment { 'Mollify Peyment
paitidlpafli^ In this loan piocrarn). and pilnctol arri Inta'esl sayrnar.ls will bogln 3D-50                Amount") wi;' bo estobllshod basod on tho rules In Dils Credit Agreement when rny
days aHei that date Iri aiy event, if I have e©uted the "Interest Only' repayment                           Repayment Par ind bac 'is During the R^iayn'«it Period, you will said monthly
cptto, Ihe Deferment Eid Date will be no more thai 5 years aier tie Disbursement                            3tstements that ehew tie Monthly Payment Amont aid Die paymeitdue dat©3, end I
Date. I: I havo cloctoc Die Full Dcforal repayment oplion (the applicable repayment                         will pay Die Monthly Payment Amount shown on my monDily statement, wtiidi amount
cpito s slated cn Iho '"rat page of Ih. s C red 1 AgiGGmeni). ilion Dig Doformort End                       will In no euont be loss nan $25 a* Big unpaid balance, wtildiGvcris less I understand
Oute' Wl t>© 16C days efterthe date the Bci rower first graduates a' ceases to b©                           that ilia Monthly Payment Amount is duo each rnonlh I may pay nia*e than my
enrolled at eaethaMime in the Schcol (cf aiolher echool participaDng in this Isan                           Monthly Payment Amcunt at any time withoJt psialty or charge If my loan '.a iri ;*icl-
Frcgram). ?nd princ oal and interest payments wi- begir 30-E*!! cays after thai date h                      criead status, I may. but will net be required to m;te monthly psymerife E'/en if 1 do
any event If I iiavo cloctcd Dio "Fu) Dcfcnal" repayment option, tho Deferment End                          nol rocave mcnth^ staternonts, ! will make ccnseautiwc monthly payments in amcunts
Date will b© 1© moie        5/j yoare pftur th© Dfibi.mement Date Fc< tx>iow«igwho                          ;t leasi equal to th© Mcnlhly Payment Amcunt by tho opplicabfo payment duo dates
chose Pie "Interest Ontj1' cr "ri Pewal' r^/ayment oplcns, a student wii© r wieives                         until I have paid ©J of ifie principal and ^r.erest and any ©ti:w charges . nay ow©
the first cfjoirtcr serial degrees (e g , asscciales to bachelas) may continue in-scnccl                     under Ihis Credit Agreement.
de"cnr«it while completing hcirseccnd degree up to tiie E-ye?r or 5 li-year                                  3 Repayment Terms - My Monihly Payment Amcu nl wt be calculated as of He day
nvoylinum                                                                                                   iho Rspayuont Pcricd ocgins ( Rcpayircnt Date") It will be iccalcu'atoc (a) once
(b) Ffmfan On? frgrtfift                              l-m ^qran?.' The                                      eaol year ^icrto ihB annluemary of the ^opaynie-.t Dote, (b) If lha Variable Rate
Deferment End Date w. be 1 60 days after tie Borrower graduates cr ceases for any                           charge bet?.'88r anrivemariBS of ihe Repayment Date to the extent that tfie Morlhly

                                                                                            iwa'.vnz". 1.2 ol d
EO .06-07 .CRW0. 1 OD C. 0 1 06
Payment Amourt would not pay in flit the accrued ncndily interest on my lean. Jc)                         end 'he serviosr within ten clays after any chtiige in name, acc'ress, cr 8nro.lnvr.nl
foltowin:) any subsequent ccfornor tci' forbearance patod or-fo) following anyiequest                    staas (for exairple. ;f Die Borrower witiidraws from the Eciod or fensfera to ancdher
by Die Bytve' to thie Samiuei to olafige ".he mtinDily payment due date (each cf                         school participating In ihs Toon ci©j|rain)
wh eh everte is a new Repaymert Date") As of ary Repayment Date, my Monthly                               2 A«y notice reqvi'ftd to be* "pn      <10 ~Y 'i<*' "i'l be afroiSve wi«i 'dated by iret
Paymont Arnoint w. . bo recalculated My new Morthly Faymont Amount viill ic                              cla3s nail to the latesl address ycu lave for me
disclosed to nvs by the son veer The new Morthly Payment Ant-cunt will equal the                         K INFORMATION-
amcurit neceasnry In pay ir full, over the nuinbei of months renairiig in t ie                           1 I m:iat ujwaia any «•!« nil tafcnvanoi 1 aisled to this Ci «;i: Agreement     my loul
Repayment Peicd die sincunt I owe in Kjual morhty installments of principal end                          applicat'cn whenever you ask rnetc doao
interest a: tie Variable Rate in effect 3: the bmc of tho calcuiaton I undo-stand that                   2     I autacrize ycu from time to lime to request and receive from oDiers credit -dated
Biia niey re&nri In s rec'.icDon or Increase In my nxxitily payrna i; as calwlated as of                 Infonvallon aboil rno (and about my spouse If I live In a community p-opoity state)
each Repayment Date I jnderstsrd that djring the Repayment Period (and, ii I have                        3 CREDIT 31 RFAU RF.PORiiNG
electee' die 'interest Only* .-epaymerl epben during tho ported of interest psynionts)                       You   may report     Intomiatlon about ray account to credit bureaus . Low
Iho sorvlco- may change tho monthly payment dictate of fubre payments lea teler                              payments, missed payments, or other dofauDs in my account may be reflected
date tor the convenience ol Die service* in proceeeirg payments or in crdei co                               inmy credit report
coordinate the due dates of ell of my tons process^; by he service'
4 Amojnts Cw'ig at tho End of the ^ooaynioil Period - Sine© Interest accrjGS dsily
                                                                                                         I i. ncasland Fist ih© repo-llrq of Infci mat'eu about my account to crod I bureaus rr^y
urxxi the jnpald principal halarce of rcy loan, f I make payments a'ler my p^ytmi-.
                                                                                                         adversely ah'e;t my credit rating and my utility to cbtciu other cred't Yoj may a'eo
dje dates, I may owe aadittoial princpal, interest, andforsle fees at die end cr die                     provide Die Schoo vvilh cersin pe'sonslly-idenlifiable informaticn accut me (sich as
Repayrr.eit Period     If 1 have not paid niy late fees. I will also ewe additional amounts              ny Social Socjilhy Number and rny Lean ID nurnoo-} and report IIig status of my toon
for chose late fees In sjct. oases yoj will Increase die amount of my last monthly                       nnd ny payment hlsirx'y. Including Infer mal<*i atwi.l a late payment, missed payment
payment to the amount recsssaiy to re^ay ny Umi in ;ull in e single payment                              v. oDierdefejIis, to- Die School en d oDieiu i'< owo'-darice wlh applicable law
Z Payments - Peymenls will he applied ' 'st to late fees and other fees and ciarges,                     L ADDfTIO HAL AGREEMENTS
then accrued interest, and ite renainde- tc piindpal If I have rnu.ciole loais                           1 I ndcrsland tiat ycrj are locate©' in OH: 0 are' dia: th is Crod I Agreement will bo
;reo«£ed by Iho sei vice-. and sutxr t a sin; to payment Ihol Is ict wjflic snt to pay all               Mian; li te in tea &nme slate CCNSECJESJUY, TIE PROVISIONS OF THIS
of the amounts I owe, such payment may ce dvidw between cr umuig the loans n                             CRF.R-IT AGREE VIFINT WI.L BE GOVERNED FEDERAL I AW AND THE I A'.VS
accordance with applicable law s.id die se-virer'3 customary procedures                                  Or THE STATE OF OHIO, WITHOUT REGARD TO CONFLICT OF LAW RULES.
6 Other Charges - If any pa/; of a mailt fy payment remains 1 r caid for a period of                     2 Tho prccocds 0: his loan w'!l bo used only for my educational oxponsos a: tho
nia© than 15 c'ays slier :ho payment duo dale, I will pay a tale fee not exceeding
                                                                                                         School
;{5 00 or 5% of the ©veto'.te jwyrnent amount. wlxhevei is less I «i: pay only o'ie late                 3 My responsibility for paying Die tesri evidenced by Diie Credit Agreement ie
'es fcr eny (rrcnth y) payment, regardless of the number of days it is late To the                       unarfectod by Ihe liability of any other per3or to necr byycur falure to nedfy me tiet
extort .xrnitited by law agios- tc pay yo j 3)1 amoi r.ts you incjr in onforring "to                     3 roo.ulmd paymonthss not booi made Vi'iUiout losing any of ycur rights under dils
tems of this Crc©i1 Agroomor.t, including reasonable collection agency and attorney's
                                                                                                         Cr&oi; Agreement you rmey aooept fo.) tote paymerrta. (I>) partial paymerls o* (0)
;e«& and Wt coats and cDiei out action costs                                                             pay.merb marked 'paid in full orwiti other reelrictois. You may delay, fail to
F. LOAN ORIGINATION FEE1 You rrsy ciarge me an Ordination Fee. It yai cfa'ge
                                                                                                         exe-cae or W3i'.« anycf you- righls or anycccastcn Viithcrjl lcs:iig ycur endt»cineit to
mo, at the time you issue ariydisbjrscnicctto me, or en rny behalf yoj may asd the                       exorcise Iho rlgh.taf any teturo biro, cr' 01 my fulurc occasion You will nd be
Orfe letlor. Fe«s to try loan amount. Hie dollar ancunl at any Lorn Orglnatm Foe
                                                                                                         cbligoted to mal\0 any cernoiid upor me, send rne uriy nufioo, preter. Diie Credit
will » detei mined by multiplying the Principal Suri times the loan Origination Fee                      Agreement to me fcr payment or rr a'<e protest c: nen-payrrent to me te'ce euir^ tc
Percentage shown cn die first page 0: Giis Credit Agreement. Ihe perceutege wojld                        ctolectcn this CredD/'^rrcir.&il if I am in default and to the extent permitted by
bo hlfjhor if canputKl on 'y cn cho amount advsncod raUior than cn the Gii&rc Frincpal                   applicable law. i horoby walvo cny right I rnghl oihcuvlsc iavo to require such acllors
Si.m (Lean Criglnallon Fg© clus Bi© lo3ri ai>cunt advanced) Fcr example, a norilna                       I WILL NOT StNU Vt>J PAYMENT'S fo'Ak^El: 'PAID IN FULL'. 'WITHOUT
l oan Or'^hiacio-i Fee c; 6% or Die entire Frircipal Sum woio equal ft 6957% c-t the                     RECOURSE" OR WITH OTHF.P, SIMILAR I AA'GUAGF. UNLFSS TH^JE PAYMENTS
loai amount acvaroed The Loan OrijiiEfior Fee I wl p«y if aiy, will be shewn on                          ARE WiRKED FOR SPECIAL HAAJDLIMG AND SENT TO THE ADDRESS
my Disclosure Statement aid .ncli dod with tho Prlndpal Sum To the eaten: pomiDcd                        IDENTTICO FO^ SUCH PAYMENTS ON MY D LLING STATEMENT OR TO SUCI-
bylaw. sid nlc&s I t'noty cancel lib C'odlt Ac-&aiteit (see Paragraph B 3). I will not                   011 'E3 ADDRESS AS ! MAY 3: GIVEN IN Tl IE FLTURE
be erft'so to a refund of any l-oar. Origin aiioi Fee alter my Disbursement Ctieck has                   4 I may notesslgn this Credit Agreement or any of ite benefits croKigatfcns You
bwti negotiated                                                                                          nay assgn this Credit Agr&smenl et any lime
G. RIG MI TO PREPAY: I have die- r.ght to prepay all or any pari o-'iny lean at any                      5 Tho tarre 3Jid conditions set forth in th s Credit Agreement and tho Discfcsuro
llmo without ponahycr charge                                                                             Steterronl ooisdtjla the ondio sgreGiiiGnl belw&cn ycu aid mo
H FORBEARANCE          f I am unable to repay my lean In aormrdsnoa with tha tsime
                                                                                                         8 If any p'yvisicfl of t'< e Ci etfrt Agreement is 'idd invalid o* u ue iterceab e, Diet
established under this Credit A{jre«reit because of a hardship euch as tirmcal or                        provision she' be ©cueitte'ed omitted from thie Credit Agreement wiheut affecdng tie
medical ditfiojltj', I may request did ycu modfy these terms I understand :bs: sjch                      validity or enfcr coshility of tho remainder of Diis Credit Agreement
modfioafoi would bo at your oploi. and. to tho &<lon1 not prohibited by appllcablo                       7 A prevslon of Ihls Credit AgicQniGiit rrsy or y bo .modlfiod if Jolnlly agreed upoi In
\i!n yuu may cha-gG ma a fee equal to two percent 2% of the outstanding prlrdpal
                                                                                                         vjiibrig by you and ne Any rnucfliwttoi will net affect Ihe validity tr enforceability of
ualanc© it you tvjres to rr edify the teiro of tliis Credit Agreemert I un^rstard that I                 the rsmaincer of ti'e Credit Agreement If I fox riy Credit Agreement I lave read and
will remain responsible :'or al interest accr-jing during any psricd cf fcrtiearaice and                 understand tic- p'diihitcn regarding chenges in Paragraph L 15
that ycj wl: add any 2% feo describe© in the previous soi'crco see all Interest ihat I                   ? Tc -ho extort wnmiltcd by law. you have Iho right to apply money from any of iry
e'e not cay cjitng ary fcrbaa-ance ccilod to Uig prlrclpal talanc© as dasatbad h
                                                                                                         ctec<fc'l a<>:;<:imt(sy wit!; ycu to pay all era pcrtini ci any amount -;wei due uiderll'6
Paragrapii IJ 3                                                                                          CredD Agreement. D I am iri default a: anytime (including but not imited to a situation
I. WHOLE LOAN DUE. To tie extent permih.ed by applies,cJe ew, I will be in default                       where I give an . mpropo.' ^ncellatoi notice), ycu may exercise on rny behalf any rxght
if' f!} I fail to irske any morlhly Mymcntto yoj when due. (2- 1 do-, (3) I break any of                 lhat I may iavo to roceiv© a full or partial refjnd of osymaits niado to Iho School I
rnyolho: promises In this Credit Agreement. (<5) any bankruptcy precocdlng Is begun                      ajlho'.ia lift School to poy?ny era'! of such amoi.rHs directly to yo.i upon reeftipl of
by pr agalnn: me, 01 !           oiy gf rny asatris fcr H e berelit uf rny gmdrtofs, 0' (5) I
                                                                                                         "Oiiue ffrnn you Dial em in default uixierthis Credit Agreement
ma<e any false written statement i applying fcr this ban cr ary ether loai or at any                     Sf Al dolla' amounle stated in this Credit Agreerre il are ir Unites States do tare I will
lime during the Determent or Repaymeit Periocb I i ncersland that if I default cn my                     make all payments in United States deters with no c'educden for cunency exciaiige
lean, disccece of rny lean informallon to ccnsuircr rcpcrdng sgendes may aduorscly                       10 Trio Doicwcrs fe'. jreto complotc Hie oducat oi progran paid forvdm dils loai
a'fact rny crtdit laing If I datoulf, I wll l» rfinulred to pay Intarssfcn this loan morning             will not reflevs any Bc*rew©r uf aiy ebllgnlten under llils DiacH Agreamant
a;tef default. Tie Intei est lOtfl a:tei Cekult will b© subject to adjjatoiwr. in ihe uamo               " I I understand and agree that Ihie loan ie an education loan and certify that it
manner k before default. To Die extent permiDw by :sw. upen defaul:, you will lave                       v;lll be used only for costs of attendance althe School. I acknowledge Ihetthe
•he rl^h.tto give me nodce dial die whoe outs:anc.ng ainapel balance accruej                             requested loan Is subject to Ihe limitations on dischargeability In bankruptcy
Interest, ar.d all odieraircunts payayc :o ycu under Iho terms of this C-cdlt
                                                                                                         contained In Seolion 623 (a) (8) of Ihe UnDed States Bankruptcy Code because
Agi asmant nre c'-j© s id paynNs m o.ic:» Upon ctetouli, ycu may also capitalize or y                    either or both of Ihe follow tag Opply (a) lbie loan waa made pursuant to a
iritereetf.nd fees (I e., ajj avcnied and jnpaid interas: and fe^ to Die curie »al                       program funded in whole or in pait by The Education Resources Institute, Inc.
balanrel, arc increase the Marg ii used to car cute the Variable Rate hy two                             f TERT), a non-prolt instluilion. or (b> this Is a qualified education loan as
percantsgeooints (2%)                                                                                    defined fn Ihe Internal Revenue Code This means lhat If, In the event of
J. fWTICES:                                                                                              bankruptcy, my alher debts are discharged, I will probobly still have to pay Ihls
I I will sand wiiian nctina to you, any «ul>$eqi'en; holder uf Dils Credit Agraamant,
                                                                                                         loan in full.

                                                                                         (wc4.vra4 ,;3 «l' 4
EO.Q6-O7.CRWG.1ODC.O106
 i2   I ©utocrize an y schunl th©t I nay attend to relewe to yen, end &iy oilier persons              MONEY. EXTEND CREDIT OR FORBEAR FROM ENFORCING REPAYMENT OF
de&g<i©t»» by yen, any requested infcnritoioi psrt'ieu; to Uiis ban -ag cnrollmont                    DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT
status, oner loai history, ard anient addx&s)                                                         ENFORCEABLE. TO PROTECT YOU (BORROWER^)) AND US (CREDITOR)
1 3 ! authorize Ih© Land©', any subK©<|iiar t licldtv of Uiis Ci adi Agreerreif, aid their            FROM MISUNDERSTANDING OR DISAPPOINTMENT. ANY AGREEMENTS WE
agents to (1) advise the Scfaxl of the status ofiry application and my loan. (2}                      REACH COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH
respond to inquiries from pr.& o' sufcsocuent teidcrs a* hoticrs will rasped lo my                    IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT
G edit Agreement snd related doornails. (5) ralsase Inlormalicn and make Inquiries                    BETWEEN US, EXCEPT AS WE MAY LATER AO REE IN WRITING TO MODIFY IT
lo lha pei sens I have given yo.i as refeierces, for the pjqioses of leanvrg my oinent                NEVADA RESIDENTS. Tt s is a lean for study
add'ees aid telephone number, (4) check iny credit and employment history are to                      MEW YORK RMODE' IS. AND, snd VERMONT KFSlDp.llJ^ I unders-ano and agree
arsivcrcsjestlons about thoi' cicdit oxporionca c.lto me aid (fit c stlose to TERI                    tli at yo j may obtain a consumer cre£t report in cor lectior with upc'ales, renewals of
cither In corroolicn with Ihls fansatticn a-s iy fat.ir© baimtwi all TVmaticn                         exier.sicns of any credit as a result of this ryjplicalcn f I ask. I will bo ln'a*nad
(i-ivludiiig status infonrctior and non-pjfclic personal infoin&'ion) of the Eorrows'                 wicthcr or not such a ropor! was obtained ©no, If $©, lh© nam© or d addfese of If 10
P'ovidw in connection with this Credit Agreement.                                                     egoi>:y that furnished the report also j iderstand and agree that yen may obtain a
14 Waiver by Lcndor You y/oIvg (g Ma up) any r'ght lo olohn © seiUi ily interea: in tny               raisjme' credit repol in connection with the review or oaleclioi of any Icon niado to
crcperly to seci/e ihis Crank Agreement Ti.'S does 'id afoot sny rijhi ro offset as a                 riees a 'est t oftiis application orfcr cthor Icgilnriato purposos lelalad to such loans
matter of law                                                                                         NEW JERSEY RESICENTS. The s©ctiCi ladings of thie Diesit Agi cement are a
15 If I fax my signatures - or Die firs: page of this Crcdi Agroanan: book to you and                 table ©< raitent 9 aio no: contrast terms Port one cf this Credit Agreement ivih
kooo flio copy I signed, I jndarsiaml lhai i.roerfec&cl 'aw the fax you reoeivewill be                refererces to actions taken to the extent cf applicable law aooty to sets crp'acticas
an original ci to© first page of li fe Credit Agreemert end 1 will re;R< hetirst page upon            Dial Now Jorssy law pemills or 1 aqi. Yea Ir Ihls Credit Aar©smsrit acte 01 practices (ij
request by Leicer I nay MOT amend :he Credit Agreement by makng changes to Ilia                       by vol which are 01 n-,?v be permitted by *apol cable la./ere permitted by New Jersey
Signature Page, which are thai faxed to Londcr If if© Barcwar faxes lha filgnaluia                    lew, E/id (i} that may cr wil be ts.ce.1 by you unless prohibited by "spplicaoio 1aw' sic
Page. ?nd Ilia Lander appiovss lh©©pplio©ri0i yai end I sgiee that El ccpies of the                   cenr tted by New Jersey law
Credit Agreement including Die tax you receive end the ccpy I retain), taken tcgedier.                Pi-HQ RESIDENTS. Ilia Ohio laws ogaM dlsmVnlnutiCf requito tfiat all crecitors
shall coreDtute a. single original agreement                                                          make orenk squally svoiable to all c'aVri-wortiy custcme's. and that credit reporting
                                                                                                      agencies maintain separate credit hi3ta- es on each individua* uocn rosiest Tho Ohio
M. DISCLOSURE NOTICES                                                                                 Ch.'il Rghfs Comirissicn administers compliance win Uils law
                                                                                                      OKLAHOMA RESIDENTS. If I on in default tid only f the total amount ciebursed
ALL APPLICANTS:                                                                                       under to e Credit Agreement '5 greater Tan ^3,000 jcraiy higher co tor amount
IMPORTANT F FEDERAL LAW NOTICE—                                                                       estab: shed by law for toe payment of si :h tees) I agree to pay tho Lender's
                                                                                                      attorney's fee3 aic ccurt costs up to 15% of tho unpaid dobi.
Important Information shout procedures for opening 3 new                                              WISCONSIN RE SIDENTS. F.v married Waccnein lesidei ts, my eignati-© ccnfinns
                                                                                                      faat faia toun obligation ia beir»: ir cui red in the interest ot my marriage cr family   No
account:
To help the government fight the funding of torrorism and money                                       provision of any marital orcperty agreement <p'i> marital agreement), unllatoml
                                                                                                      statement unda' Section 756 55 of tho Wisconsin Statutes ci eojrt dace© onea*
laundering activities, Fodcral Jaw r&qulres all financial fnstlhillons
to obtain, verily, and record Information that identifies each                                        Sftilicr-i '66 7(\ advemaly oFecta your mer^t urtesa. prioi to the rime that the lean a
person who opens an account.                                                                          epp'Ovec. yo.i are famiaied with 5 ccpy of :he marital prope^.y sgreemait, a
                                                                                                      stetement o* a decee c have actual knowledge of the adverse predion If tho lean
What this inoans for you:                                                                             for whk:h I am aptfyins is graitod ' w"' nolfv you I' I have a spojsa who nesia 10
When you open an account, we will «3k for your name, address,                                         rceorvc nct:1lca;ioi toat ciedlt h?s baan ©dand&i t© me.
                                                                                                      N. BO RROWER'S CERTf FlCATTO N: I declare unrie* persl'.y of perjury under the
date of birth, end other information lliat will allow us to Identify
you. We may also ask to 300 your driver's license or other                                            'sws cf :h© United States of America that the fo.owin^ is bee and correct I ratify that

identifying documents.                                                                                ell irformalon I orwided to yoi Ir, rainGctloi with this Icon, helloing wllticul Hmitolion
                                                                                                      tho Infonrarioi raitsnc-d ii Ihls Cradil Afjreeri>s'ii, Is Irua complete and con act to the
                                                                                                      beat of fry ki q«lack|© «•'<# beifat and ie made ir good fa'th I uideretand that I am
CALIFORNIA RESIDENTS. I have tiic light to prohibit tho use o-Trformalico contained                   resvcnsittefor repay ng immediately any fund3 that I recs.ve rthich are not to be t3cd
in my crock To In corroclcn wilh transact ens r.oi Inlt    by rr© I may exe'eise this                 cr ere not used fcrec joatioral expenses rototod to atlonricnos al the Sckcl for the
rbhl by nolfylng tk© or*"iat ner cre<li; lepuling agency A mfiried applicant may a^ly                 acsocir-ic period stated I carllfy toal I am 10I new In de'ault on 0 F'art©*?l Re'kinu
tore separate acraint li ycu take ary adverse action as definoc b^' Section 17S& 3 cf                 Loan, a Rdmnl Steffcrd _can, a Federally Insjred Student I oai, a Federal
the Ca forr 5 Civil Ccce and Hie advsse act en is based, ir wholo cr In pait. en aiy                  Suppfairiental can tor Students (SLS), a Federal P^US Lean, an Income Coitingsnt
information eontalnod In a ixiiKurrsr credit r»;.cit : hu1*© tl^e li-lk to oc'.uir. wthir &D          Loan, £ Federal Co.isoldatio.1 Loan, a Fcdaal r ord Direct Lean, or any oilier
days a free copy of my consumer credit 'epoitfioiri '.he ocnwmer reporting agencs-                    educated ean received for at.ordanco alsny school The legal ac© to* ertering Into
v;ho 'j'nisisi ycu ny consumer credit reccrt anc from tny otiier ccnsurner credit                     ocnirzcts Ik 1!i     of r>i© In ev«y State in the U' -ted States except the rctlc.vir?
reccrt ig ^ency which compiles er.c maintain filss on coisuno's cn a latlorwldo                       Alubxma and Notva&ka (1? year& old), and Mississippi and Pu^to Rico (21 yeas ctd)
basis I have trio rigktas describe by Eecllon 17Wi 16 of the Callfanln Cvil Cos© to                   I certify tliat I meet these state age requirernerts
dsputo to© acejrscy ;< ocmdsteiftss ©f ©ny ii fonnuticn in a consumer crecit repod
famished by the coraurrercred t reporting agency
.CALIFORNIA aid UTAH RES 'DENTS As required iy Celifonia and blah law 'am
iereby notified that? negative crodlt report redacting cn 'ny crarl.i mrad may c©
submitol to 3 aedlt raporllna aganr.y If I fall tofalffll the farrrs cf my ciedf oUigat'cne.
(For pur(x»n9 of tl © Hlo.ririg too notices tk© vrord 'ycu' refers toilie Borrower, no-
il-8 Lercer )
IOWA RESIDENTS. If y<yj 3'csn Iowa rcsldort and youranount financed * 425,600
cr 'ess, diis is a coisumcrcrixilt transact 01
IQWA,               aid NEBRASKA. RESlDF-NTS. (For purposes o; the folkrwing notice,
to a wind 'yo.i lefem fa the Borrower rot the Lender) NOTICE TO CONSUMER. 1
Do not sign this Credit Agreanail bofo'e you read It 2 Y cu aro Giitill&j to 3 ccpy of
to« C'edit Agreement 3 You may piopayTa uno3ld balanca at any lima wllhout
ponalty ard may ba anliilad to '©calve© refund of jrieained charges in accordance
vih law
MA^.YI AN D RES IDENTS. Ir Par^r^ph L.1, Laider and I taoo agreed that this Credit
Agreement is governed by federal law and Die laws cf OHIO, wtthcut r©i3rd le cor-flla
of laws utos. if any ranri siculd n&va'lhsless ctet©mTi©th9t:l »9 C'wJit Agraemeitis
fub|Gcc to Maiytand lawn containing mwlit. tkeu wily to the extent teat Mary.siid aw
applfea, Lender and I agree and elect Ik at this lean is made unds' arrc gwcrnsd by
Subtitle 1C!: C'edit Grantor Clxed End Credit Pioveions, of TIBc 12 o'tiic Comrnftmlal
LaivAjtcle 0: the .Annoratcd Ccdo of Ma'ylaid oxcooi as prs©mpt©n' by fad©'©! lK.v»
MISSOURI RESIDENTS: ORAL AGREEMENTS OR COMMITMENTS TO LOAN

                                                                                         (wcicc-m A ol"4
tO.06-Q7.CRWO. 1 0DC.0106
                                           NOTB DISCLOSURE STA YEMENT
 s.      &m?i                                                        Bm1QWC(<K)            JAMES T8WARR
         DJflMZM.
  VOMl No.

                                                                     Suidcill:             iAMMXSM&K
                                                                     Date:


             JAM«JTSNAKR                                                                l/Hider Naiw end Addmci
             M WINTOtSTHN DRIVE                                                         _MIiJU3^tim3RCLW£UASEMmLtU.>
             FOLSOM. CA 93630 USA                                                       -J01 R^&T.SMAP STRPigT
                                                                                         COLUMBUS. OIM3 1 2?


         ThktMrttowrc Uatettcol rtkuci to yam Loar. *f«e dMnUttd on                     July 2B, MOS             ,
         Urtauw your Low IrtliherbalagdlBtwjmluceMeflngfljpuyincnl, Dr              woyfiwnl icrdU arc JKli^ niodlffed.ltrc following
          to formal toe about y out Loon h hdng gjvco to you.


  ANNUAL PERCENTAGE KATE                    FINANCE CHARGE                     Amount financed                      T«ul of Payment,
       ThtlflMt of SWifCdll PHI           Thedcdln omptin* <bs mdk       Hit MMuot BreritNl provided   'fluntninnptyw "ftl hav« padil*fMr
       yarly rait.                        WlllfHtJM                      u> fW or   yoji Wmlr.         yuu Mxj r-Mlo *91 pnyitxnu Khrtukt.

                 msi                *      *        mim                    s        tsmun                   j          ma

      YoiiiBiyitcio scht-lute wiW be:
      NBmixfflfPayiimnu            .. Amwatnf Payment*           SVhenPiy preen at dm
              340                 *      »»•«                   Oftll»       15iht!ayofe«hifioiuhlB»lmiieg            )2/?008




      VARIABLE RATE* Ho Aimwnl Prieamage Rue. which h bawd on bo index plui a meiam, m«y Increase during iheimtt of
      llie kmrt if the intlnttuleincrtaKd.'VlN (tide* isfcfaccfc two):
      [J Prime Ran Index Adjukltd Monthly .Tim htgteu U.S. bank prime nte puMbSwd i» dw "Mtmey ftaJei" icction of
          Y1|gTVnl I SI oiio^i^: Of Ra u ryiUd ll i«m 1 wi tfw tut bctinet day of coth calendar month.
      Q PrJno RiId Sadax Adjuilnl Quarterly -lfte highest U.S. (vanfc prima rate publlihcJ In ths "Money RiWo***«euoitor
          thi Well Street JaiKnaHSxHgmEdUton) tw the Imt Mum day of each calendar qitonM,

          LIBOR Irvde* Adjusted Qu«trHy 'Thenvfltuceorihe wraomb LoodooIntorixttA Oftwri RrJ».piAIUJtucHfl the
          "Manny Rolei' wflloo o"r"-                *     0 «»——          — ••• *-
          cjlentEAr nnrths iiumrwb'Mcly preceding the firwdijof enchaulaidwqiiwtcr.
      £kJ i.rufjR liidrs Adjusted Manlidy- The one-month London Inteibonk Offticd Rate poblitted brilie "Money Rac*-
          srcitou                                                rm iho flrat huriaesi day of saehcalcndti/ month.


       Any Imnwc to the lade* oad U* Annua! Rftnxntaje Rale which oeaurs while principal payment* ore cfefcmd will rwrwsti
 he aiopoat cf any current ifm| all fuliim- paymnti. Any Incpctdo in the Index aid the Annual rcxoiiugo Rate wlilch occuri vihlfc
 prineipnl nod rtiom?r puyifKnia are deferred will luwtaw the aiLtOBtil of all future paymoas. Any maease Ui the imlu and tie
 Annual PorvcntuRc Hon wljlch occw* aflci yoa l«»vn hegan » make principal and laiWBit iraymcntt on your 1cm will laouie the
 aavwnt W jour future prinelpxl and lBm«a poymenti beginning with your nr*i .vtnual pnytaerit adJiMtitinm (law. For MompJc,
 okstfint ytxt obtnia a towi In your Junior ymc, in U»» Amount of $1(1,500, at an tntm*) rate of I !%. ui| you ddw prindpul urtd
 intorui p«ymcrt*5 caUl aOcryow ywluatlim. and the mpaymcrt tenn of the loan k 20 y«uu. (f lh< Imatcn mtc ij»Ncca«l to 12*
 un Jaiueuy 1st of your saiticr yeif, <ha inteirct which accniet while princ'^ol otid iatercf pnymciM are deferred will iMtxose hi'
 S9I.0I. and your monthly priifclpd nrxl itiuatft paynirett wrmld inefenwby$y.3?.

 LATBCHAKGSSj Wb pyntwl ii more rim* 13 daya luc.ytiu may bo chujedSS/A nrJlhof ihopoytncat, wUrlreverls liai. tf
 you default. Lejokr (or any uhicqoMi holder or any sittttrqwtcti holtloi of your Lour Nott| may ipiucoso the marjio wed to
 comptile ilia Anm»ul Pcrtomnge R»o ty two ptewmsse (wi nu (295).
  PUEPAYMEMT: » you psy off early, van \v«| not hive to pay 3|wvjky.

 gal ixi alec Alltftimerical diMfesurc* except itm Into payment dliclaiutonie estlmtibj.

 Set ywr emmact doctuueriU for any addWrtwl iofarmailMi ahoat non-poymcm, deftult, any nqtilmd rcpnyrttein in full before the
 Hhcrfuted due. my itnorfty Iniraiii and prewyinml rcfumli nrd penoltlei.


       rdndpol Art W"t of Noie (Anwru rutauad (dm Piepdtl Dmo« Ow&c|                                            «                  .216/22


       Itemization tlf Arnoim finDPTid
       Amount pelt! tu    IAMpSTSNARR
       Ammnn paid to

       TmilAmoJtilfiaiiiKd                                                                                                      15.9U0.00


       tiemlwthift of PrfpaW RnaJffl Clurge
               CM*&t«l0ti !*«                                                  5                 UtfLM

               Tctal pppjUPInwoClurg^)                                                                          J               -W




CSnretr •*>«)< n»
                                               EOJUDP RdicnUoii Ono Ujnt-J DP                            File Copy
Exhibit C
 Una&sociatcd Document



 EX -99 .20 17 pO6-1554ex99_20.htm POOL SUPPLEMENT
                                                                                                                      P,riiit>h96.20


                                                 21106-3 FOOL SUPPLEMENT
                                                        HANK OJSrE. M.Aj


         This J'ool Supplement (the ''SupplOHreni'') >s entered into pwsufcrtC fio m»d foroto a parr of that certain (i) Amended
and Restated Hoto Purchase Agreement datud        of May 1, 2002 and (h) Amended and Refuted Noto Purchase Agreement
dated as of July 26. 21102, each as amended or supplemented iiw. the date of execution of tbo Agreement through the date of
this Supplement (logedicr, the "A.grwwynt"). by and between Hie First Mwblehead Corporation ("FVf£") raid Bonk One,
N.A. (Columbus, Ohio) by i« successor by merger. JTMorgan Chase Bonk, N A (the "hoaron Leader"). This Supplement
 is dated as of September 28, 2036. Capitalized terms used m this Supplement without definitions have the meaning* sol forth
in liie Agreement.


          Article    Piuyliuvo and Safe.


         Jri consideration of Kio Minimum Purchase Price, the Program Lender hereby trim Kfars, sells, sets over and assigns to
Tito National Collegiate Funding LLC (the "Depositor"), upon ihc iciuu and conditions set forth in the Agreement (which arc
incorporated herein by reference with liio same force and effect us if set forth in bill herein), each suxdcui loan set ibitli on the
attached Schedule I (the "Transfcri                          Eh all of the Program Lender's rights under ihu Guaranty
Agreement, and any uf the Program Lender's rights m or to the certain account pledged by TRRT as colhiierill for its
obligations under the Guaranty Agreement (the "Fledged Account''), in cnch case specifically relating to the Ttausfem-d
Bank One Loans. Die Depositor m lorn will sell the Transferred Rank One Loans to Hie National Collegiate Student
Trusr 2006-3 (the "Trust") Tlx: Program Uuda l*otby Iransfere and delivers tc tlic Depositor each Note evidencing such
Transferred Rank Ode Loan anil all Originaliou Records relating thereto, in. accordance with ihc terms uf the Agreement. The            I
Deposit or hereby purchases said Notes on y\id terms and conditions.


         Article 2; Price.


         Tho amount paid pursuant to rim Supplement is the Minimum Purchase Prion, a* thai tonn is defined in Section 2.05
ofthe Agreement.


         Article 3: Representations and Warranties
                                                                                                                                        I


         3.0 1 . By Program Lender.


         The Program Lender repeats the representations and warranties contained in Section 5 02 of die Agreement for ihc
benefit of each of the Depositor and the Imt and confirm* the same arc true and correct as of <bc date hereofwith respect tu
the Agreement ar.d to this Supplement.


         3.02, 13v Depositor


         The Depositor hereby represents and warrants to the Program Under that at Ihc date of execution and delivery ot
this Supplement by the Depositor:



         (a) The Depositor is duly organized and validly existing as a limited liability company under the laws of Die State of
Delaware with the due power and auiiiorily u> own its: properties and to conduct its: business as such properties are currently         i
owned and such business is presently conducted, and had nt all relevant times, and has, the power, authority and legal l ight to
acquire and own the Transferred Bank Ojiii I./oans.
Unassoctared Document




         (b) The Depositor is duly qualified to do business and has obtained all necessary licenses irnd approvals in all
jurisdictions in which tlx; ownership or lease of property or the conduct of its business shall require such qualifications.


         (c) The Depositor has the power and authority to execute and deliver this Supplement and in carry out its respective
terms; the Depositor lias the power and authority to purchase liic Transferred Bank One Loans mtd rights relating thereto as
provided herein from the Program J-ondor, and the Depositor \m duly authorized such purchase tVom the Program Lender by
all necessary action; and the execution, delivery and performance of this Supplement lias been duly uuthonzad by tite
Depositor by all necessary action on the part of I be Depositor



         (d) This Supplement, together with idle Agreement of watch this Supplement forms n part, constitutes a legal, valid
and binding obligation of the Depositor, enforceable m oceorbmioe with its terms.


         (o) The consummation of the transactions contemplated by (lie Agiecmsnt and this Supplement and tire fulfillment
of die terms hereof do not conflict with, result m an)' breach of any of the terms and provisions of or constitute (with or
without notice or lapse of time) a default under, the governing instruments of die Depositor 01 any indenture, agreement or
other instrument to which the Depositor is a patty or by which it is bound; or result in the creation or imposition of any lien
upon any of its proportiae pursuant to the terms of miy such indenture, agreement or other insiininiiUt; or violate any law or
any order, rule or regulation applicable to the Depositor of any court or of any federal or state regulatoiy body, administrative

agency or other governmental instrumentality having jurisdiction over the Depositor or its properties.


         (0 There are no proceedings or investigations pending, or threatened,             before any conri, regulatory body,
administrative agency or other governmental insli'umcnlality having jurisdiction over the Depositor or its properties: (i)
asserting die invalidity of the Agreement or this ftupplemonl, (ii) seeking to prevent the consummation of any of the
transactions contemplated by the Agreement or (his Supnlcinenl; or (iir) seeking ail)' determination or ruling that is likely to
materially or adversely affect the performance by the Depositor of its obligations under, or the validity or enforceability of
the Agreement or this Supplement.


        .Article 4: Cross Ivet-.c-ipt



        The Program Lender hereby acknowledges receipt of the Minimum Purchase Price. The Depositor hereby
acknowledges receipt of the Transferred Bank One Loans included in the Poo).
UnaK-sotiared Document




         The Program Lender hereby assigns and sets over to ihe Depositor any claims t( may now or hereafter have under
the Guaranty Agi'cemew, lJ»e Origination Agreement and the Servicing Agreement Jo the extent the same relate tu the
Transferred Batik One Loans described in Schedule 1, other than any right, to obtain servicing after the dote hereof, !l is the
invent of this proviaiun te vest in the Depositor tny claim of die Program Lender relating in defects jn origination, guaranty or
servients of the loons purchased hereunder in order to permit the Depositor to assert such claims directly and obviate any
need to make ifie same claims against the Program Lender under this Supplement.. Tlie Program Lender also hereby assigns
and sets over la Lhe Depositor any claims it may now have or hei'eafler liave to tlie Pledged Account pledged under the
Guaranty Agreement and under the Deposit and Security Agreement that relate to the Transferee! Bank One Loan?,, and the
Program Lender hereby releases any security interest it may have in such Pledged Account relating to the Transfer™* Bank

One Loans, 'Die Program Lender hereby authorizes the Depositor, iis successors and assigns, to file in any public filing office
where a Uniform Commercial Code Filing With respect to collateral pledged by TBRI is of record, any partial release or
assignment foei it deems necessary or appropriate to reflect uv the public records the conveyance and assignment effected
hereby



                                           (Remainder of poge intentionally bliuik.j
IJnassociated Document




      IN WITNESS W7IHRKOF, the parti os have caused this Supplement to be executed as of the dale set forth above.



                                                       THE FIRST MAT03LEHRAD CORPORATION



                                                       By; /&/ Donald Rr Peek


                                                            Douald R. Peek
                                                            Executive Vice President




                                                       .iPMorgrj\ Clmw j'kulf, N.A, as successor by merger to BANK
                                                       ONI3., XA. (Columbus, Ohio),


                                                       By: /«/ Joseph T\ Scrgi.


                                                            Name: Joseph P. Sergi
                                                            'I'itJc: First Vice President




                                                       TtfE NATIONAL OOU.TXilATEPUNDING LLC


                                                       By: GATE Holdings, Inc., Member



                                                       By: .'r/ John A. Hnpak»


                                                            John A. Hupalo
                                                            Vice President
fTiflnsfciicd Bank One Loails]




                                 i
National Collegiate Student Loan Trust 2006-3
Roster:                    BANK ONE
 1eno:er jiAto'E'
                                                                               DTC - Ed One -
BANK ONE                   804976QT                Bank One                    Undergraduate                                   -4541




                                                                                                                               • -? '
                              i t &££«*
                   r.a
            -:
                 t£i


03385784                              28-Jul-06                           7 DP                                                4.50%




                                                                          r    j.

                                                                         .T~   •:
                                            i'.    .V- ';
                   rvati                                »«:




                 7.50%                    1 .75%                   7.50%                 3-16,216.22                      $15,000 00




BB        asi1NE*                                               <\i.r

                                                              !_PRJMil
                                                                                                    ^ ~:BE(3G N .•'•ADM I N
                                                                                    iREdjerN-LNT?""::"""AflSL*:.'


           $15,000.00                     $0.00               816,216.22                    $271.09                            $0.00




                                                   Final Reconciliation Settlement Figures
                                 Ys                                                                               2-.:                  V



                                                                                                m* z~.
                                                                        0m.
?EE^r
                                              V-   *. m                   &                     fe=G-r     MiraSrafc
                                                                                                         ^r^TIi



             $162.16                  S1.125 00                     $0.00                 $1,125.00                      17,774.4725
                s




Exhibit D

            i




            i
EX- 99. 6 8 p06- 15 54ex99_6.1ilm DEPOSIT AND SALE AGREEMENT
                                                                                                                                   EXHIBIT 99.6




                                                    DEPOSIT AND SALE-AGREEMENT
                                  THE NATIONAL COLLEGIATE STUDENT LOAN TRUST 2<I06^


           This OLtPOSIT AND SALli AGREEMENT (the "Sale Agreement"! dated as of September 28, 2006, between The
National Collegiare Funding LLC, iti its capacity as seller (in such capacity, fJie "Seller"), and The National Collegiate Student
Loan Trust 2006-3. as purchaser (the "Purchaser"'!. shall lie effective upon execution by the parties hereto.


           WHEREAS, the Seller is the owner ofcertain student loans, and


           WHEREAS, the Seller desires to sell iLs interest m such s indent loans and the Purchaser desires to purchase such
loans from the Seller.


           NOW, THEREFORE* ill connection with the mutual promises contained herein, the parties hereto agree as follows'


                                                                   ARTICLE f
                                                                     TERMS


           This Sale Agreement sets forth the terms under which the Seller is selling and the Purchaser is purchasing the student
loans listed on Schedule 2 to each of the Pool Supplements set forth on Schedule A attached hereto (the "Transferred Student
Loans").



                                                                  ARTICLE II
                                                                DEFINITIONS


           Capitalized terms used hut not otherwise defined herein shall have the definitions set forth in Appendix A of the
In dent lire dated us of Septalnbor 1 , 2006 b el ween IJ S Ban k Nat iwial A ssocia t io 1 l (ille "Indenture Trustee") an d tile Pu I'cli a s er


                                                                 artjc.lt. m.
                                                           SALE AND P URCHAS E



           Seel ion 3.01       Sulc ofl.oans. The Seller hereby sells and the Purchaser hereby pure-liases the Transferred Student
Joans.



           Section 3 02        Assignment of Rights. The Seller hereby assigns to the Purchaser and the Purchaser hereby
accepts all of the Sellers rights and interests under each otThe Pool Supplements listed on Schedule A attached hereto and the
related Student Loan Purchase Agreements lislcd on Schedule B attached hereto


           Section 3.03        Settlement of the Payment       1'he Purchaser shall pay the Seller the purchase price set forth in
Schedule 1 of each of the Poo J Supplements by wire transfer in immediately available funds to the account specified by the
Seller



           Section 3 04.       Assistance bv Seller Following the execution of this Sale Agreement, I he Seller shall provide atiy
reasonable assistance- requested by the Purchaser in determining that all re quired do cu mentation on the Transferred Student
Loans is present and correct.


                                                                 ARTICLE IV
                              REPRESENTATIONS, WARRANTIES AND COVENANTS OK SELLER
         Section 401.       General The Seller represents and warrants to the Purchaser 1 1 ml as ofthc date of this Sale
Agreement.



         fa)        The Seller is duly organised and existing uitderlke laws oflhe Slate of Delaware.; arid.



         (b)        The Seller lias all requisilc power and authority lo enter into and lo perform [he verms of I his Sale

Agreement.


         See] ion 4 02      I .pan Ropres en 1 aliens The Seller represents and warrants to the Purchaser that with res peer to
each Transferred Student. Joan purchased by the Purchaser pursuant lo this Sale Agreement, the Seller is malting Lhe same
representations aud warranties made by the respective program lender with respect lo each Trans fared Student Loan pursuant
to the respective Student Loan Purchase Agreement listed on



         Section 4.03.      ftrvep^ntfr. The Seller, in its capaeilv as purchaser oft he Transferred Student Loans pursuant lo
the Pool Supplements, hereby covenants that it will enforce the covenants and agreements of each program lender in the
respective Student Loan Purchase Agreement and related Pool Supplement. The Seller further covenants thai, it will not waive,
amend, modify, supplement or terminate any Student Loan Purchase Agreement or Pool Supplement or any prevision thereof
without the con sent of the Purchaser, which consent the Purchaser hereby agrees not to provide without the prior written
consent of the Indenture Trustee arid the In teres red Noteholders in accordance with the Purchaser's covenant in Section
3.07(c) of lhe Indenture


                                                           ARTICLE V
                                         PURCHASE Of LOANS ; RHMRT IRS F1VTFNT


         Kueh party lo this Sale Agreeme til shall give notice io the other such parries and to the Servicers, First Marblehead
Data Services, hie , the Indemure Tin sloe, and Wilmington TinXL Company (the "Owner TmsLCo") promptly, in writing, upon
the discovery of any breach o.fthe Seller's representations and warranties made pursuant to this Sale Agreement which has a
materially adverse effect on the interest, of lhe Purchaser in any Transferred Sludciu Loan. In the evonl of such a material
breach, the Seller shall cure or repurchase the Transferred Student loan in accordance with lhe remedies xel fotlh in the
respective Student Loan Purchase Agreement


                                                           ARTICLE VI
                                            LIABILITY OF SELLER; INDEMNITIES



         The Seller shall be liable in accordance herewith only to the extent of the obligations specifically undertaken by the
Seller under this Sale Agreement



         (a)       The Seller shall indemnify, defend and hold harmless the Purchaser aud the Owner Trustee in irs individual
capacity and I heir officers, directors, aoployees and ugcnls from and against any laxes ihat may at any tiirie be asserted against
any such Person with respect lo the transactions eontemplaled herein and in the other Basic Documents (except any such
income tax&s arising out of fees paid to the Owner Trustee), including any sales, gross receipts, general corporation, tangible
and iutaugible personal property, privilege or license taxes and costs and expenses in defending against the same.



         <l>)       The Seller shall indemnify, defend and hold harmless the Purchaser and the Owner Trustee in its individual
capacity and their o Ulcere, directors, employees and agents from and against any and all costs, expenses, losses, claims,
damages and liabilities arising mil of or imposed upon such Person through, ihc Seller's willful mis feasance, had faith or gross
negligence in the performance of its duties under this Sale Agreement, or by reason of reckless disregard of its obligations and
duties under this Sale Agreement


         Indemnification under this Section shall survive the termination of this Sale Agreement and shall include reasonable
fees and expenses of counsel and expenses of litigation. If the Seller shall have made any indemnity payments pursuant to this
Section and Lho Person lo or for (ho benefit ofwhom such payments nee mode (hereafter shall collect any ofsuch amounts iioin
other*, such Person shall promptly repay such ante nil (a to (ho Seller, without interest


                                                           ARTICLE VII
                                   MERGER OR CONSOLIDATION OF, OR ASSUMPTION
                                              OF THE OBLIGATIONS OF, SELLER


          Any Person (a) into which the Seller may be merged or consolidated., (b) which may resuli from any merger or
consolidation to which the Seller shall be a party or (c) which may succeed to the properties and assets of l he Seller
substantially as a whole, shall be the successor to the Seller without the execution or tiling of any document or any further a el
by any of (he parties to this Sale Agreement, provided, however, that the Seller hereby covenants that, it will not consummate
any oflhc foregoing: tr&nsaciions except upon satis faction of the following: (i) the surviving Person, if other than the Seller,
executes an agreement of assumption lo perform every obligation oflhc Seller under this Sale Agreement, (ii) immediately after
giving effect to such transaction, no representation or warranty made pins ii am to ilm Sale Agreement shall have been
breached, (lii) the surviving Person, if other than the Seller, shall have delivered an Officers' Certificate and an opinion of
counsel each stating that such consolidation, merger or succession and such agreemenl of assumption comply whit this
Section and that all conditions precedent, if any, provided for in this Sale Agreement relating lo such transaction, have been
complied with, and that the Rating Agency Condition shall have been satisfied with respect to such transaction, (iv) if the
Seller is nut 1 be surviving entity, such transaction will nor result in a material adverse federal or state tax consequence fo the
Purchaser or llic Noteholders, and (v) if the Seller is not the surviving entity, the Seller shall have delivered an opinion of
counsel oil her (A) stating ihut, in the opinion of such counsel, all financing statements and con f nutation statements and
amendments thereto have been executed and filed thai arc necessary fully to preserve and protect the interest of rhe Purchaser
in the Transferred Student Jaiuhs and reciting the details of such filings, or fB) staling, that, in the opinion of such counsel, no
such action shall be necessary to preserve and protect such interests .


                                                          ARTICLE VIQ
                                   LIMITATION ON LIABILITY OF SELLER AND OTHERS


          The Seller and any director or officer or employee or agent thereofmay rely m good "fail h on the advice of counsel or
on any document of any land, pinna facie properly executed and submitted by any Person respecting any matter* arising
hereunder (provided that such reliance shall not limit iu any way the Seller's obligations under this Sale Agreement). The Seller
shall not be under any obligation to appear in, prosecute or defend any legal action that shall not be incidental to ils
obligations under this Sale Agreement or the Student Loan Purchase .Agreements, and that in its opinion may involve it m any
expense or liability,


                                                           ARTICLE [X
                                                  8 HRVIVA l,OF CO VENA NTS


          All eovonuiils, agreements, representations and warranties made herein shall survive the consummation of the
purchase oflhc Transferred Student Loans, provided, however, that to the extent any of rite same relate to a cones ponding
covenant, agreement, rep res ci nation or warranty contained in a Student Loan Purchase Agreement, the same shall survive to
lire extent that such corresponding covenant, agreement, representation or warranty survives the applicable Student Loan
Purchase Agreement All covenants, agreements. repres etna I ions and warranties made or furnished pursuant hereto by or for
the benefit of the Seller (including withoui limitation, under Article VI) shall bind and inure to the benefit of any successors or
assigns of the Purchaser, m chiding the Indenture Trustee This Sale Agreement may be changed, modified or discharged, and
any rights or obligations hereunder may lie waived, only by a writ l en instrument signed by a duly authorized officer of the
party against whom enforcement of any such waiver, change, nodilieation or discharge is sough l. The waiver by the Indenture
Trustee, at the direction of the Noteholders or otherwise pursuant to the Indenture, of any covenant, agreement, representation
or warranty required to be made or furnished by the Seller or the waiver by the Indenture Trustee, at the dire c l ion of the
Noteholders or otherwise pursuant to the Indenture, of any provision herein contained shall not bo deemed lo be a waiver of
any breach of any other covenant, agreement, representation, warranty or provision herein contained, nor shall any waiver or
any custom or practice which may evolve between the parties in the administration of the terms hereof, be construed lo lessen
the right oflhc Indenture Trustee, at the direction of the Noteholders pursuant to the Indenture, to insist upon the peTflumanee
bv the Seller in sirici accordance with said terms.
                                                                   ARTICLE X
                                        COMMUNICATION AND NOTICE lU3QlinO!tVlENTS


         All communications, notices and approvals provided for hereunder shall he in writing and irailed or delivered 10 the
Seller or the Purchaser, as the case may l>c Notice- given in any such communication, mailed to the -Seller or I he Purchaser by
appropriately addressed registered mail, shall lie deemed ro have been given on the day following the date of such mailing and
shall.be addressed as lbHows


         [f to Lhe Purchaser, to


                   The National Collegiate Student L>an Trust 2<)(K>-3
                   c/o Wilmington Trust Company, as Owner Trustee
                    100 North Market Street
                   Wilmington, Delaware 19890-0001
                   A ilei 1 1 ion Corporate Tru s t Dep artrnent


         If to the Seller, to


                    The National Collegiate I'undmg LLC
                   c/o Hirst Ma ib leh cad Data Services, Inc
                   The Prudential Tower

                   800 BoyLston Street - 34th "Floor
                   Boston. MA 02199-8157
                   Attention Ms Rosalyn Bon a venture


         with a copy Co.


                   l-'irst Marblekead Corporation
                   The Prudential Tower
                   800 Boy Is ton Street - 34' h Moor
                   Boston, MA 02199-815?
                   AtLcnLioiv Co ip orate Diw Department


or to such other address as either party shall have provided to the other parlies in writing. Any notice required to be in writing
hereunder shall be deemed given if such notice is nailed by certified mail, postage prepaid, or hand delivered to the address of
such party as provided above.


                                                               ARTICLE XI
                                                              AMENDMENT



         This Sale Agreement may be amended by the parlies hereto without the consent of the Noteholders for the purpose of
adding any provisions to or changing in any manner or eliminating any ofthe provisions ofthe Sale Agreement or of modifying
in any manner the rights of such Noteholders, provided that such action will not, in the opinion of counsel reasonably
sat Is factory to the Indenture Tins tee, materially affect the interest of any -such Noteholder


         In addition. I his Sale Agrce-mcni may also be amended from time to time by the Seller and the Purchaser, with the
consent of the Noteholders of the Notes evidencing a majority ofthe Outstanding Amount ofthe Notes and the couseut of the
Cextificatehoklers of the Cerlilicalcs evidencing a majority of the outstanding principal amount of the Certificates, Ibr the
purpose of adding any provisions lo or changing in any manner or eliminating any of the provisions of this Sale Agreement or
of modifying in any manner the rights of the Noteholders or 1 lie Certificateholders, respectively; provided, however, that no
such amendment shall (a) increase or reduce m any manner the amount of, or accelerate or delay the time o£ collections of
payments with respect to Transferred Student Loans or dish-ibutums thai shall he required to be made for the benefit of the
Noteholders, or (b) reduce the aforesaid percentage of the Out* landing Amount of lilt'- Notes or rlie Certificates, the
Noteholders or the Ceitificate.li old ers of which are required to consent to any such amendment, without the consent of all
oul stamlmg Noteholders i>r Cert Itiealchciders, respectively


         Promptly after (lie execution of any such amendment or consent (or, in the case of the Rating Agencies, live Business
Days prior ihcicto), the Purchaser shall furnish written notification of the substance of such amendment or conson: to the
Indenture Trustee and each of the Rating Agencies.


         It shall not be necessaiy for fJie consent ofNoteholders pursuant to Ibis Section to approve the part icq lar form o Puny
proposed amendment or consent, but it shall be sufficient if such con,sent shall approve the substance thereof


         Prior to the execution of any amendment to this Sale Agreement, the Owner Trustee shall be entitled to receive and
rely upon an opinion ofcounsel stating that execution of such amciidiriciit is authorized or permitted by this Sale Agreement
The Owner Trustee may. but shall not be obligated to, enter into any such amendment which affects the Owner Trustee's own
rights, duties or immunities under tins Sole Agreement or otherwise


                                                           ARTICLE XII
                                                          ASSIGNMENT



         The Seller hereby assigns its entire right, title and interest as purchaser under this Sale Agreement and the Student
l«ati Purchase Agreement thereunder to the Purchaser as of the date hereof and acknowledges that the Purchaser will assign
the same, together with the right, title and interest of the Purchaser hereunder, to the Indenture Trustee under the Indenture


                                                          ARTICLE Xlir
                                                       GOVERNING LAW


         THIS SALE AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK, INCLUDING SECTIONS 5-1401                          AND 5-1402 OF DIE NEW YORK GENERAL
OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO CONFLICT Oh LAW PRINCIPLES, ANl> THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
wnn sucii laws.


                                                          ARTICLE XIV
                                      LIMITATION Oh' LIABILITY OF OWNER TRUSTEE


         Notwithstanding anything contained herein to the contrary, this instrument lias been executed by Wi lining ton Trust
Company, not hi its individual capacity but solely in its capacity as Owner Trustee of I he Purchaser, and in no event shall
Wilmington Trust Company in its individual capacity or any beneficial owner tit I he Purchaser have any liability for the
representations, warranties, covenants, agreements or other obligations of the Purchaser herc under, as in all of which recourse
shall be had solely to the assets of the Purchaser Lor all purposes of this Sale Agreement, in the perfbimaoce of any duties or
obligations of the Purchaser hereunder, the Owner Trustee shah be subject to, and entitled to the benefits of, the fern* and
provisions a ("An. teles VII I, IX andX of ihc Trust Agreement.


                                                     [Signature Pages FollowJ
         EN1 WITNESS WHEREOF, tlie parties hereto have caused ill is Sale Agreement to be- duly executed by their rc spec live
officers hereunto duly authorized, as oft lie day and year first above writ I en


                                                                            THE NATIONAL COLLEGIA TL FUNDING LLC!.
                                                                            as Seller


                                                                            Rv          OA TB Holdings, Inc.. Merob er



                                                                           By           /s.' John A. Hupajo
                                                                            Name:       John A. Hupalo
                                                                           Title.       Vice Profs "lent




                                                                           THE NATFONA 1 . COI .( ROIA TF STIJDRNT I OAN
                                                                           TRUST 2006-3, as Purchaser


                                                                           Bv           Wilinitigton Trust Company, not in its
                                                                                        m dividual capacity but solely as Owner
                                                                                        Trustee



                                                                           Ry           /s.' J Christopher Murphy
                                                                           Name         J Chris topher Murpliy
                                                                           Title:       Financial Services Officer
                                                          SCHKDULliA


                                                      Pool Supplements



Each of the following Pool Supplements was entered into by and among The Firsr Marblehead Corporation, The National
Collegiate Funding LLC and:


      • Bank of America, N.A . dated September 28, 2006, for loans that were originated under Bank of Ante no a \s BA CiLL Loan
        Program; TERJ Loan Program, Direct to Consumer Loan Program and ISLP Loan Program.


      » JPMorgan Chase Bank. MA., dated          September 28, 2006, lor loans that were originated under Bank One's
        CORPORATE ADVANTAGE Loan Program, EDUCATION" ONB J,oun Program, and Campus One Loan Piogram


      • CharterOne Bank. N.A,, dated September 28, 2006. lor loans litat were originated under the following Charier One
        programs: AAA Southern New Rn gland Bank. APS Fdu cation GAIN Loan Program. Asitive Education Joan Program,
        A striveAlliance Education loan Pn>gram, Axiom Alternative Diaii Program, CP'S Direct to Consumer Loan Program,
        Citibank Lducotiou Assistance Loan Program, College Board Alternative laan Program, College Loan Coiporation
        Loan Program, Collegiate Solutions Alternative loan Program, Custom Kduercdit Loan Program, EdFinancial Loan
        Piogram, Extra Credit (I Loan Program (North Texas Higher Fdu cation), M&l Alternative Loan Program, National
        Lducauoh loan Program, NextStudent Alternative Loan Program, KextSindent Private Consolidation Loan Program,
        U Promise Alternative Loan Program, and WA'MU Alternative Student Joan Program..


      • Citizens Dauk of Rhode Island, dated Sepi umber 28, 2006, for loans thai were originated under Citizens Bank of Rhode
        Island's Compass Bank Loan Program, Alterative Loan Program, Navy Wederal Referral Loan Program, Pexm State
        Undergraduate Loan Program, FinanSure Alternative Loan Program, and Xatnhus Loan Program.


      • Firal National Bank NortheasI, dated September 28, 2006, for loans that were originated under First National Bank
        Northeast's Nclnci Alternative (.trail Program.


      • USBCBank USA, National Association, dated September 28, 2(H)6, for loans ihat were originated under the flSBC
        Loan Program.



      » The f-luniington National Bank, dated September 28, 2006, for loans that were ongmated under Tlic Humiriglon
        National Bank's Huntington Bank education Loan Program.


      • KeyLank, dated September 28, 2006, for loans Hi at were originated under Key Bank's Private Education Loan Program.


      * Manufacturers and Traders Trust Company, dared September 2S. 2006, tor loans that were originated under
        Maniifneluren? atid Trader* Trusi Company's M&T Alternative Loan Program.


      * National City Bank, dated September 28, 2006, for loans lit at were originated under National City Banks .Alternative
        Loan Program.


      • PNC Bunk, N.A . dated September 28, 2006. for loans that were origin ated under PNC Bank's PNC Bunk Alternative
        loan Program, Brazos Alternative Loan Program, Ld visors Alternative Joan Program, GF Money Bank Alternative
        Loan Prorgam, Old National Bank Alt einatrve Loan Program, and Regions Bunk A Itemalive Loan Program
• Sovereign Bank, dated September 28, 2006, for loans that were originated under Sovereign Bank's Alternative Loan
  Program.



• SunTrust Bank, dated September 28, 2006, for loans thai were originated under SunTrust Bank's SunTni.it Alternative
  Loon Proaram.


• TCP National Bank, dated September 28, 2006, for Joans that were originated under TCP National Rank's Alternative
  l oan Program


« U.S. Bank, i\".A , dated September 28, 2006, for loan,? tli at were originated under U.S Bank's Alternative Loan Program.
                                                          SCHEDULER


                                               Student Loan Purchase Agreements




K&L'h ofLhu following Noit: Purchase Agreurocnls. as amended or supplemented, was entered iulo by and between The First
Maiblehead Corporation and:


      • Bank of America, N A., dared April 30, 2001, for loans rhat were originated under Bank of America's BAGEL Loan
         Program, 'J'L'RI Alternative Loan Program and ISLPLoan Program.


      • Bank of America, N.A., dated June 30, 2006, lor loans that were originated under Bank of America's BAGEL Loan
         Program, TERI Alternative Loau Program and ISLP Loon Program


      i Bank of America, N.A„ dated June 30. 2003, for loans that were originated under Bank of America's Direct ro
         Con s u mcr 1 i»an Program.


     •   Bank ofAmerica, X.A , dated April 1, 2006, for loans that were originated under Bank of .America's Direct to Consumer
         Loan Program.


      • P,;mk One, T|.A , dated May I. 2002. for loans thai were originated under Rank One's CORPORATE ADVANTAGE
         Loan Program. EDUCATION ONE Loau Program, and Campus One loan Program.


      • Charter One Bank N.A. dated as of December 29. 2003 for loans I hat were originated under Charter One's AAA
         Sou til cm New England Bank Loan Program.


      • Charter One      Bank, N A ., dated   October 31, 2003, tor loans that were originated     under Charter One's   AES
         Education GAIN" Loan Program.


      » Charter One Bank, N A, da Led May         15. 2<MJ2. for loans thai were originated under Charier One's CP'S Direct to
         Consumer Loan Program.



      « Charter One Bank, N A., dated June 30, 2003, for loans that were originated under Charter One's Citibank Education
         Assistance Loan Program.


     • Charter One Bank, N.A , dated hily 1, 2002, for loans that were originated under Charter One's College Loan
         Corporation Loan Program.


     * Charter One Bank, N.A., dated December 1, 2003, for loans that were originated under Chatter One's Custom Fdu credit
         U>an Program


     « Charter One Bank. N.A., dated May 10, 200-1, for loans that were originated under Charier One's Ldl'iii.atieial Loan
         Program.



     • Charter One Bank, N A , dated September J.5, 2003, for loans that, were original ed under Charter One's Extra Credit II
         Loan Program (North Texas Higher Education)


         Charier One Bank. MA,, dated         September 20, 2003, for loans that were originated under Charter One's M&I
         Alternative Loan Program.
• Charier One Bank. NA. dated November 17, 2003, for loans that were originated under Charter One's National
  Education l.oan Program.


• Ch aiter One Bank, N.A . dated May 15, 2002, for loans that, were originated under Charter One's NextStudent
  Alternative Loan Prog mitt.


• Charter Que Bunk, N A . dated March 26, 2004. lor loans thai were originated under Charter One's Next Student Private
  Consolidation Loan Program.


• Charier One Bank, N.A , dated March 25, 2004, for loans that were o light ate d under Charter One's Astnve and
  A.s IrveA llwncc Education l.oan Programs


• Charter One Bank. N.A. , dated May 15, 2003, for loans that were originated under Charter One's WAMIJ Alternative
  Student Loan Proa nam.


• Charter One Bank, N.A , dated February 15, 2005, lov loans lliat were originated tin dor Charter One's Referral Loan
  Program (m cludjug loans m the UProinise Alternative l-osjn Program, Collegia lu Solutions Alternative Loan Program.
  College Board Alternative Loan Program, and Axiom Alternative loan Programs).


• Citizens Bank of Rhode Island, da led April 30, 2004, for loans l hat were originated under Citizens Bank of Rhode
  Island's A Item alive Loan Pro gram. Compass Bank Alternative Loan Program, l'in an Sure Alternative Loan Program,
  Navy Federal Alternative Loan Program, and Xanlhus A Item alive l-oart Program.


  Citizens Bank of Rhode Island, dated October 1, 2002. for loans that were originated under Citizens Bank of Rhode
  Island's Perm State Under* radii ate Loan Program


* Fust National "Bank Northeast, dated August I, 2001, for loans thai were originated under hirst National Bank
  Northeast's GASL Undergraduate Alternative Loan Program.


• HSBC Bank USA, National Association, dated April 17. 2002, as amended on June 2, 2003 and August J. 2003, Jbr
  loans that were originated under the HSBC Loan Program


• The Huntington National Bank, dated May 20, 2003, lor loans ihat were originated under The Huntington National
  Bank's Huntington Bank Education Loan Program.


• Key Bank, dated May 12, 2006, for loans thar were originated under KeyBank's Private Education Loan Program.


* Manufacturers and Traders Trust Company, daled April 29, 21)04 for loans that were originated under Manufacturers
  and Traders Trust Company's Alternative U>an Program.


• National CIlv Bank, dated November 1?, 2002, for loans that were originated under National City Bank's National City
  hum Program.


• PNC Batik, N.A., dated April 22, 2004, lor loans thai were originated under PNC Bank's Alternative Conforming Loan
  Program. Brazos Alternative Tx>an Program, Ed visors Alternative Urnn Program, Cli Money Bank Alternative Loan
  Pioigam, Old National Bank Alternative lx>an Program, and .Regions Batik A Item alive Lai an Program.


» Sovereign Bank, dated April 30, 200-1, for loans that were originated under Sovereign Bank's A llemauve 1.x)an
  Program.



• SunTrust Rank, dated March 1, 2002. lor loans l hat were originated under SunTrust Bank's SunTrust Alternative Loan
  Program
• TCP National Bank, dated July 22, 2005. tor lonns that were originated under TCF National Bank's Alternative Loan
  Program


• 11 S Rank, N.A , dated May 1. 2005, for loans lhai: were originated under U.S Bank's Ali.ornaiivc l«an Program.
 i

 s




Exhibit E
I




                                            N\0=2'CJ         Jjlid=bi£        'JM3=8d          ClWti=L£.          TZ£Q=$&               .LOXE-td      c£aaH='til




     6 I'StC ' L I                 'I'S'99                aDit'tP                       oo:ot            Ll/ZZf CO              £.T / 22/ 1 0                 O'L

     6 L ' 5 f>0 'it               00 J0                     00*5                       tzTosfc:                                £T'/22/£0
     6 . ' 5*0 ' L .                iS'SL                    00 ' 5                     V LO 9'C                                LXfZ.Z.j I'D                  t)


     6 . ' SvO ' i .               Li * Si                   00 ' =                     v :o9c*                                 i'C/KE/SO                     i-


     o'l * S'rO ' i.".             2S* 6d.                   00 *5                      YT09£                                   i.C/22/90                     3


     67 ' 570 ' L .                   9'£i                   00 ' L:                    VT092                                   L X/ZA'.f L>J                 S

     6f         0 ' LX             SO *28                    00 " f_-                   V7092                                   /   '   :/ZZ/£Q

     ST * «&0 ' LX                 06 ' £3                   0 0 " «J                   VI 092                                  L~.fZ7.ftiO                   £

     00    0                       Si.' 9'2               VDC'L' ' S9G ' i              YOCO L           i'L/20/0 L             lz/z?.;-j X                   2

     00    0                       00 *0                  ii£ 0 0    5 r.               ?ko:s            i. 7/ CO /0 X          L~f CO / - X                  T

     5i)tre'iyy                    aaiiiiDjDv                LHttOt-CV                  3iT7l.m               3JATCI                    sr.vn       VHH

    ivc                            u&eklsglnx                  -WH1                     nnf>: r.          <IE.r.-?Oc7       hat r.jy^zE             AHH




     00*0                    :iv<£     aann                EAI.r.ryV        ' SMV.T.B              :<=V3HV       n<7       C0002.T.OM             =H1SST   PKOH

                ZZ'OXZ'yX                          ©XTO      0 7 7.1        : LilDV                                      Dr,a            XHa.i.    : hc-lmTO
                    .I,D fx - r.O ?.'> f> 22 7    * MM:              Hie IV     :;®i7     HI           TOOO    ;0s?s rr- 30/8S//.0                  ;ns'7a ist
                                                                    T. STIKVi? 'H>"VHS'            :                        + - +           -WS'S y.TIMCaUOH




      £T       lO   T     Efitfd                          :.r,.iAi7ov                             mwci                  Sf ! 00 : iT        87/ 90 /tC     3 iLVQ

      C2XST.                       y.^VH         >PiLA                      Vct/S'EV                                            ' 1 XVi V*** *»OZ£?J,x
      ITG2C*****4541; ;                                                 AUS/l'A                      VCAM     NAFK                   TSX2D

DATE      04/06/16 17:00:20                           LOAM      FINANCIAL ACTIVITY                                     PAC3E    2    OF    ?. 7.



BORROWlik SSN:             ***-»*-4b41               MAMS :     SNARR,         JAMES        T

Ifi'i   Uj.fi J:    C7/28/C6 ii.'l SKQ:              0001       111    F<3Ks       ALPr.M           oSJKt    i.?2952QT-nct

GUARANTOR:           TEK1           U'l'C                       OUST     ACCT:            rTIO     OR~C     n.M,:      1.5,2.15.22

BOND ISSUE:            N'JT20062              FD   AHEAD:              STATUS :       AC.TIVF               CU7J?. PAL;                   0 . CO



         REV        EFFECTIVE                POSTED           TRAM                    THAW            INTEREST                  PRINCIPAL

         RSi'A         DATS                   DATE            Tv -F                  AMOUNT               ACCRUED                   BALANCE

                    02/23/17                02/33/1 7       1 0' 0C                  3.30. S7CR              78.31             17, 045.19

  2                 01/22/27                                2501.7V.                      1.77               43. 16            17, 102 .80

                    01/04/17            0.1/0 5/1 7         1.C10C                   137.89CR                30.92             IV, 102 .60

  4                 : 2/22/1 5                              25 0.1 A                      4.39               40.24             1/, 223.14

  5                 1 2 /0 5 /l 6       1 2/05/15           .1.01 cc                 391.0SCR                21.27             IV, 223.14

  6                 1 I/22/I 6                              260 LA                        5,00               25.02             17, b03 . 78

  7                 11/07/15            n/07/16             :010c                    350. 0C-CR              2G .44            IV, bC3 . 78
  5                 1 0/22/16                               2 6 01 A                      5.0C               71 . 93           17 , bC3 . >'6

  9                 09/22/1 6                               2601A                         5 . 0C             73 . 93           17, bC2 . /3

1.0                 05/22/1.5                               2601A                         5 . 00             73 .53            17, *C3 .78



           SF.r.RCTTCM




F.1 =T-:F.r P      '3=FXTT          F5 = 7 ?R      F 7 =RK??D     P 8 - rWD          FS    FRT     F12: CAN




                                                                               I




                                                                                                                                                   t
                                            K'0=K'L,i        X41<:=Gai                                  coa=£i          iia^si               cixa -S£     aia:-: ~a



                                                                                                                                              KoriD-maG



     91* om 'pi                    93 * 3fr             i'D PS ' ut'L                            DO JO L     SL/Cf/TT                  ST/60/T7                   CT

     CA' Cg6 '.'.T                 z<rc,s               JIOSJ " AT t                           00 .0 t       ST/CC/CT                  ST/ 60/ ST                 6

     0!>" I!>fl ' '.I              t>9 '69              *ID9S ' L"6 't                         •DO .0 I      9 C /"£ I /'[ 0           ST/ 80/ TO                 u


     tC ' PSfl '       T           Z1 " 09              HDSS ' i;o                             •DO .0 i      9T/>0/J0                  ST/ 10/ CO

     0.' • c,5/.       T           9? " S 0             ~<$D'6L                 c              •DO .0 L      9'l/S'C/10                ST/ST/SO                   S

     6-' ' POA '• T                £A • t9              HDZL ' T y'C                           DO 10 L       9 l/"C C/vO               S t/TT/tO                  S

     9C fli>9 '/ T                 S6 *99                t
                                                                  •   ,-j   t   r
                                                                                               DO'LO L       9 1/60/ SO                S 1/6C/S0                  7


     8-' • SOS '/ T                / 0 " 61             aiiss * :i « *:                        DO'LO L       5 L/3 L/SO                S C/A ../so

     8-'. " COS '/ T               30*017               HDST " 9t                              DOT 0 L       S'L'/'L li/AO             S £/ L ./AO                C

     8i " COS '/ T                 ^-T'9?;                   00 " 0                            VT0 9S                                  9 ./CC/AO                  L

    EDNTTIVH                                                 riiiici'jv                        SdAA               siva                       diva

i
    Tt'dlDKI'dd                    T,=i^>lEr.N-               MVd.T.                           .TVdl           aaisod               aALlJadd'd          Aai:



     00 ' 0                 :r7<ia    ?:<ico             FAT..-..DV                 i SO.-.VTP           ^craaHV       Cc        SSOOCDD.M           :dIlSd'_   OKOh

               C C ' 9T C 1 9 T       :         SUYO         0 T-T                  !         r,=9rr>                          nr. a     •    raai    : aoitivavna

                   •LDK-GOC96CC". :H.MC                               NT.-TTV :WS>iT IvTT                  T"00    •           NT      9Q/HZ/LG         iSSia J.ST
                                                                  I. SflWVO                ' >"?r^WR     '• FWVM       T bZt-                 *   = KSS yHMOHcIOa


      1 .     ID   1       EtJVd                        Z.:iAIlDV                       TVIDNVN.Td      KVOT                61 : 00 ! AT          cT/9 0/ to a.i.va
                                   i.d'AM     >HtLA                                 Vd/S'EV
      TTS2C**              1.; ;                                        A EH /PA                      VIM!       NAb K                  '1SX2D

DATP 04/06/: 8 .17:00:10                             1,0 AW    FINANCIAL           ACTIVITY                            PAGE        4    CF    12



                         * X * _ * * _/. = fj. i
BORROWER        S.8K :                              NAM?: :    SNARR .        JAMES    T

1ST DISD:        07/28/06           LK SEC :        CO 01      I.N     PGM:    Ar-P"N               OftTJ:       ?.y -;62Q1 -HCT

GUARANTOR :        TER I           PTC                         OUST ACCT :            AT l 0       CR.TC3 PAL;           : 6, 2.1.6 .'22

BOND     ISSUE:     NCT20063                PD AHEAD :                 STATUS :     ACTIVE                   CURP   RAT,:                    0 . 0D




         REV     EPFkCI'l'VE              POSTED              TRAK                  TRAD                   INTEREST                PPT NCI PAT

         R&A        DAT E                   DATE              TYPE                AMOUNT                   ACCRUED                     RA~,AKCE


 1               10/22/ lb              1 0/20/1 b          101CC                  201 . 2 ICR                49.40              18,12" .2-1

 2               2 9/25/1 b             09/20/ lb           10 10C                 218 . 4 4 CP.              18.56              1 8, 273 . 05

 *J              09/2 2 /lb                                 2001a                     5.00                    30,80              18, 435 . 1.5
 L.              09/ 03 /lb             09/0 9/ lb          1010C                  317 . 6 OCR                42 ,65             18, 43S . .1.1

 5               09/22/1!*                                  2601 A                    5.00                    73 .43             18, 44 8 .22

 t               0 //'J 2/1!*                               2 6 01 A                  5.00                    70. 96             18, 448 .22

  <              0-5/22/1!*                                 2601A                     b.00                   106.44              19, 448 .22

 b               02 /£ 8/1!*            OS/ 09 /IS          1010C                  142.22CR                  40.39               19,443 .22

 9               04/21 /lb              04/21/12            lOLOC                  142 . 22 CR               109.37              19, 550 . 16

10               03 /O 6 /IS            03/05/12            1010C                  142 . 22 CR                39 .25             19, 563 .11



          S&L S IT ION



FlaHSU?         P2=EXI':'          ?!*=RFK         f/=ERrtD          t0=tlVD      t3«PR'J          '-"12   CAM




                                                                                                                                                      I
    I

                                                _WD=<:                       m,v -a j        aK>:<z=:in                           DlX&=i'.I        d''_aH=Id




                                                                                                                                   tv.oiLLja'":sh"



         C6 ' efi L ' &'T            8d " SS                 VD06"SfrT                 DO 7.0 X     VT/3T/90                   vT/60/90                    0"
         n * s ; I ' ft 'I           ss " ss                 HOTS   6TT.               DG70T        n/VC/LO                    V L/V ./i.0                 f»

         H ' 6 / t 'uT               '17, " [76                 oo ' q                 "</T09S                                 v .fzcfs 0                  8

         *V«0 L '-j 'C               LL     6                TOS'.'S* T                D0T0T        Wi£/8C                     p ;/?£/ so

         0 C "I C 2 ' 6 I            P7J • "f.               HOS-S'OST                 DC-TD7.      7li/0"./C»0                H/Ol/60                     9

         '/L'StCax                   96 " t.9                hosirz.fi                 DOTO"        vT/60/C'l                  t'L/ao/o c

         OfcT vi.H 'ST               3 /. ' 6 /.             v:>er' zti                DO TOT       t- 'J/ 01/ . 't            H'/() T/TT
         6&" 839 'ST                 IT ' '•/.               VDSC ' ?7"                OOTCT        v jc\.ic\                  7 if 7.1/ 7.-               r

         93' EE* '8"                 6 T * /, [>              DSt 'St»7                OOTOT        5 i /SO/ CO
         81 ' Lt\3 ' 87              t-9 " q-s                                         DO ;ot       sL/6'L/iO                  ST/8 7/ZO                   T
         ilWKE                       nrr.HDDV                                          •IcAX                                     RiiYa           VHV

        IVJIDKIHtT                   .TSHVH.Ua                   i-reai                H'viiiX          aaxsod                                   A pry



         oo " a               ! iv? ayno                      3AI.LDV      :£?IUV._S             :GYHHV    C<i          rg^o^.r.DM           : fits si   cnch

                   ZZ'tr.Z'5 T.           «TVC SI ZO           OTX'1       : JjDDV XSliD                              :>.r.a       .THH.T,     : VO" rm^fllD

                        13U-13ZS6ZZI                -" HMO          Mid IV     : Wtld f'JT        TOO--   :3P7S rvT- f) 0/ 8 ?"./ /. C*         !SS'IO 1ST

I
                                                                  x Sawvi'      'aireKS          vSMwh     TM»-»»-«*                   ssss vawoa^oa
I




          ST      :TO   S    EfiVd                           axiadlD" riv:c:)tra."iH             wvoi            C-7'00:i.7. 87/9C-/K SII'VU
          asxsj,                     Xdt'.H        A'CXA                  Vd/SHV
     I'lS 20*****4 541 ; ;                                         AES/PA                     VTAE KAFK                       CSX2U

DATE     04 /v 6 /l 6   17:00:41                  LOAN     FINANCIAL         AC,nTVTTY                          PACE     S    OF   13




ROKKQWEE fiSN:          *** -*' -4541          NAME :      SNARR,     JAMES T

1ST DISE:       07/29/0 0 LTJ S30:              0C0L       LN P3Ms ALPLN                     CNN:    •                 MOT

GUARANTOR :       TKrtI       D'lC!                        CU£ T AC C'l :       LT'_ 0      C?IC    BAL :       IF, '..I 6.22

BONO     IS3UF:    NC!T200£3            I'D   A.-. DAD:           STATUS :    ACTIV3                CUP.R   BAr :                  . o o




        RF.V    FT30TIVE               l'OS TED           TRAP:               IRAN              IKT3R3ST                 princtpa:


        PFA        1ATE                 DATE              TYPE               AMOUNT                ACCRUES                   DALAMCF

 1              05/05/ 14             "'J/ 06/1 4      10 10C                142.92CK                5? . 1-2           IS, 240.01

                04 / ii/.i            CI4/11/14        : 010c                lb2 . 93CR              79.25              _9, 323 ,79

                03/10/11              03/10/14         101OC?                1j:3.33CK               77.19              19, 395-47

 4              02/07 /.I I           02/io/: 4           01 00              142 . 67(JR             72 . b2            IS, 4 75, 21.

 b              01/09/1 /             01/09/11         " 010C                290 . 8 ICR             4b. 27             IS, 545 ,36

 6              15/25/1 3                              260 1A                   b. 00                b ; . 99           IS, 702 ,41

 7              11/29/1.3             ; 2/02/: ?,      " OIOC                120 . y b(2R            17.02              IS, 705 .41
                                                                                                                                           I
 8              11/ 2"/.1.3                            2 6 01 A                 b . 00              113 . 09            IS, 702 .41

 9              10/05/ 1.3            10/09/1 3        1 010C                142 . lbCR              73 . 03            19, 702 ,41        I



10              OS/ OS/ 1.3           09/10/13         1 010C                141 . 99CR              7'S . 00           19,7/0 . 93



          S3L3CUON



PI:- HELP      F2: F*<JT      F5=RF7          F7=BKF,T>      F8=FWC          F9=PRC         F12 i-CAll
      .TTS3C «*** *-15-) .1. ; ;                                         AaiS/FA                     V TAJ4    NAFK                     78X31}

DA"F. (14/06/5.8 5.7:00:41                          LCAN          yilJAI-JC.AL ACTIVITY                                 PAGE      7     O7    1 ?



RCRROhER         SSN :    ***-**-454l             K. Af-lts. :    SNARK,     CAKES T

1ST DISB:          C 7/2 8/0 6 IN SEQ :           0001            L!J PCM:     Ail-PUI              CNN :     1. 2 7 9 6 7. QT - HCT

GUARANTCR :         TERI      -    DTC                            era:? A-CUT;        I,t:.0       QRTG pat.;           .16,216.22

BOND      ISSUE:      NCT20CC2              PD   AHEAD:                 STATUS :    ACT"! VP                CURR RAL :                       0.00



          REV     hiPFEC 1'lV'E           POSTED                 CRAM               T?J?AK             INTEREST                   PRZIJC- PAL

          KEA         DATE,                DATE                  TYPE              AMOUNT               ACCRUED                        balamos

 i                 08/2S/L2              1*8/ ! 9/1 n       10 10C                 141.97CR                   81.80             19, 322 .91

                   Ov/oa/ii                 /r?y/i3         .1.0.1 oc              M? .2SCR                   79. 62            19, 394 .03

 3                 06/07/10              06/10/1.2          " 01CC                 .".53 . 3 OCR              74 . G_           19, Sb6 . 1 4
 4                 00/09/10              05/09/13           " 01.00                131 .40CR                  GO. 13            20, 02b .22

                  04/0 8/13              04/ OS/' 13        1 01 OC                164 .25CR                  93 . c:           20, 026 .413

 6                03/01/ 1H              03/04 / 1.3        1 0" OC                254 . 70CR                 13.39             2C , lb2 .10
 "V
                  02/21=./in                                2 SCI. A                  5. CO                   44.68             22,268.7 2

 8                02/ 0.7/ m             02/05/1.3          1 05 OC                13 1.4 OCR                 26.36             20,368.72
 9                01/22/13                                  25 05. A                  5.00                    50.02             20 , 40 B . 24
                         ^   /•
:o                oi/on/...*             ei/O'i/: 3         1.C1.0C                144.54CR                   21.61             20 , 40b . 24



            SELECTION



F1=HS1P          ?n=EXIT           F5=R.?R       F7=-1KWD           F0.--FKD       F9::PRT      PI 2   CAD
r




i




    i


I




    i




    i




i
    i




                                             MViO    Z Id      .I.>';T-6d        0KjB8d          CJKiia = L£     Hda==i'        Sixa-Sd           d'lt.-:=Td



                                                                                                                                  Koij-DyjaS'



         8U ' 9(59 '02              7fCI                    HOt'.'TtT                   no tot         z\/~t./L0             zx/lz/lo                       01

         92* 96 9 '02               oe-69                      oo 1 3                   VT092                                ST/ 2 2/ 80                    5

         L"L J 2i9 '02              /,-S'Zt                        "172                 noioc          zi/:i/60              <rc/i<:/t>i;                   u


         CI " 2i9 '02               t2' Ot                     00 "3                    VI092                                Zi/ZZ/ (50

         Ofr" 909 '02               t0-2t                   HOC/. ' 232                 DO TOT         CT/fiO/OT             rTT/80/O.                      9

         :-W 909 '02                8 Z'LZ                     00 "3                    VT092                                21/ 2 2/0 .

         3f t2S '02                 82' S2                  >".X'A ' esi                3010 i         21 /9 C/T T           2 1/ 2 " / L L                 7

    i    Bf t2S '02                 20 ' 23                    00 '3                    VI 09 2                              21/2 2/ L't
                                                                                        OOIQT          2T/tO/2'C             Zl/ZO/ZX                       >*
         CT    999 'C2              S 0 " 62                H326 1 \7~,

         21 " 99 1 '02              to ' 03                    00 • 3                   VT092                                2T/22/2T                       x

         HONtf.VLI                  aarpjoov                   cooky                    3d A J.            n.T.va               *.iva           veh

        rlV2=:)W_2d                 CS'iPillJJdl                HVdl                                     nnj.soa          sAr.mH.idH            AEH



         00--0               1VX1      dLl'iD                nAiioy         : smyis                            Qd      20002."ON          'STflSST:   HM'JH

                  2 2 "912'.ST         : MtfH :J2dC-           O'Ca1.'      :.LOOY .LSflO                            r>.xn        r dE        : hot. rcvHViic

                      iLliM -.1(^2 50 2 21'         Nf-K)              N'ld'iV     «KSd W>:         TOOC       - D3S NT      90/02//.0         -'AST a J.HI
                                                                  J.     SHI'?/?    '   YfiTC?    ! 3MYN        "'St-**- ***          -MS 3     7WKOHXOS



          2T     dO   3    3DV<-:                           AiLIAIJ. DV •IVlDMvi'[l_^.            KVOn              2t : 00 ! £.1     8T./90/t0 CIJ?*C.
          (12X3-1".                 1I.£VK     WV.T.A                      tte/S&V                                                i'S t'» * « » *02.-31.1
     "1TS2C* * * * *4 54 1 ; ?                                       AES/PA                        VTAM UAFK                        7SX2D

DATE     04/0-5/lG 17 : OC :43                      LOAN    FINANCIAL ACTIVITY                                        fagf.    5    o3*    13



RCRSC'WSR SSN:          **-**- 4 b41             NAM-J :    SNARR,        JAMES I

1ST D.T.5B       37/28/06 LN SKO:                DO 01      LN PGM :        ALPLII                OKM :    122567QT-KC?

GUARANTOR:         TKkl          DTC                        CJST ACC'l :             L3 1 0      0:113    BEL :       16,215.22

BOND     TSSUP:     WGT20063              I'D   AHEAD:              S'.'A'JLS :    ACttlVB                CURS.   BAL:                    0 . CO



         R*!V    FJPFECTIVS             I- OP TED          jraij                   '_KAI:!           interest                  PRINC.T.FAL

         R3A        DATE                  DATE             lYRi                   AMOUNT                 ACCRUED                   BALANCE

 1               07/22/12                                2 6 01 A                    b . 00                4b. 71             20, 762 .26

 2               07/05/12              07/05/1.7         " OliK!                  141 .4 '/OR              3-4 . 95           20, 762 .26

 3               06/27/1 7                               7 6 01 A                    5.0 0                112 . 33            20 , 762 .26

 4               03/11/12              0.= /.1.1/1 7     i oi-c:                  141 . 4 7GR              b6.69              20, 762 .26

 b               04/20/1.2             0-1/20/1 2        " OlflC                  14 1 . 4 7CR            13b. 36             20, 64? .04

 6               03/0" /" 2            03/01/ .17        10 IOC                   13 1 . 47CR              63 . 11            20, 653.13

 /               02/07/12              07 /C ft/1 2      10 IOC                   311 . OB CP.             44 . 05            20, 921 .50

 6               01/22/12                                2601A                       5.00                  24 . 72            21, 0/7 .05          I


 9               C-l/ 13/ '.2          CI /: 3/1.7       10 IOC                    43 . 73 CR              27 . 46            21, 077-05

10               C 1/02 /I 2           •01/03/3.2        10 :.oc                   75. 5 3 CP.             32 . 92            21, -377.0b



           SELECTION



Rl: HELP        F3 .EXIT         rS-'RPP.       F7=J3KKI>      F8=F?ID            F9=?RT         F12=CAN




                                                                                                                                                   I
I




i




                                     NVO     ZTA      .TTM     6J        3M.il   8J       QHHC    LiI     HiPi"S3             UXa»££         d 13) 1=15



                                                                                                                               not josh as



     06" I'.T.'IZ              65 ' SO                00 ' 5                        VIC 9?                             T'/ZZ/ZO                      O'C

     Z~ ' TfrT. 1 TZ           T2'S£               aDOS'OTC                         3CTCT        TT/TT/CO              TT/K/60                       4T


     bz~ ize'oz                6Z'6~               'dZ>7l'6ZZ                       OCTCT        T-T/Jg/tQ             T.T/"2/£0                     8

     ',s   zoe'cz              62'i.S              aooi'Si                          DZTZT        TT/JT./T-0            "T/VT/I'O                     t


     S9 " Z06'0Z               99' 25              aOOS'25                          DO TOT       T I/7D/ SO            TT/ 5-0/50                    5

     SO ' 950 'OZ              0~' 26              a009' 8ST                        DOTOT        TT/SC/90              TT/iG/SO                      5

     50' 950 'ZZ               n ' 3TT             H 02= 1 90                       OOTOT        TT/BZ/LZ              TT/ST/iO                      '/

     50' POO 'ZZ               Ti '0T              a02S' 99                         OOTOT        fi /zz/l:             VlV^/IO                       L


     50'it-O                   ST " ILZ               00 ' 0                        VTCOl        t c/ lo / :l          L li/' LO/'L .                £

     SO'ii-O 'TZ               Ti " 6tT               00 "5                         VC092                              L l/ZZ/Z .                    L

     nrjNvrva                  dTlCl'dDD'i           CK-IOOT                        UdXJ.            •flVCl                   dJ/viU

    avaio:i:aa                 LGi>aa^Ki                                                                             a/iJiLJiiada           Aiaa




     OO'O                                           aAliiOvf        : Slid *.15=            :qv&hv aa              l'9-:jk-:)n         ssnssx      choh

             i d 9'L t 1 9 .              £IU0       0 L^'J                      iisliD                         ::xa      •    zasz        HOCKrarcnB

                 iLDN-JiC-dSS^K^          : MiiO             iric'i'tf     :x;£;a    mi       0o0       ;bHH WI        50/0?:/ <.0                 j.st

                                                         L     S'HI-fl?r    'HdYWH          ' 3A«H      TrS t> - v .* - *• * »•   • W9??    hhmdhnoh




      n     ao   01    3:!YJ                       AZ.IAIi:)V        TWT.:iMVMT3          :IW7.               ** • C-0 ! / T      ST /5 0/70 «T.WT
      azx'si                   X&VN KY.I.A                        Yc/ffEV                                              ' •'T^5t+*+*-02SJ.r
     1TS2C** * * *4154 1 ; ;                                      AES/PA                    V1?M NAFK                         TSX2P

DATS     04/06/16 1/: 00:44                    LCAS     yZKAECI&L ACTIVITY                                      F7\GE   11    CP    13



BORROWER SEN:         ** + -** -4541          NAME :    SNaRK,       OAi'.Hti    T

1ST DC SB:      -7/2 6/ 06 L1C SEQ :          OO01      LW I'GM:       ACjPJjS             OViW :    122S620T-NCT
GUARANTOR :       TERI     -   DTC                      CUS'J ACCT:             LT10      ORl'G     BAli:       16,216.22

BOND     ISSUE:    N012000              ?D   AHEAD :             STATUS :    ACTIVE                 L'UKK UAL:                     0 . 00



         RFV    F.FPP C.T.I VP        POSTED           TRAN                  TRAN             I -UTERES '1               .'RiyClUAL

         RPA       DATF.               DATE            TYPE                 AMCJUUT            ACCRUED                       BALANCE

                0* /?2/" 1                           2 6 0 1A                     . I!0             129. 61             21, 171 . 3(J

 2              12/0(5/' 0           1 2/06/10       10" 0 C                232 . 36CR               1 E . B2           21, 171 .3'J

 3              I" /2J»/5 0                          2 60 1A                    5 . 00              12 E .42            21,2 VS . 4 2


 4              10/06/1 0            1 0/0 6/ 10     7 001 A                    0,00                122 . 73            21. 27S .42

                03/23/10             10/06/10        7 001 A                    0, 00               147 . 9 =           21, 156 .69


                07/01/10             07/0' /' 0      7001 A                     0,00                246 . 0=            21/ 008 .74

 /              04/01/10             04/01 /• CI     7001 A                     0,00                23 5 . 53           2D, 762 .69

 8              01/01/10             01/04/' 0       7 0 0 1 A                  0,00                24 2 . 30           20, 523 .16

 9              10/01/09             .1.0/ 01/09     7C01A                      0-00                24 2,61             20 , 260 . 36

10              07/01/09             07/01/09        7001 A                     0-00                2-15,26             20, 037,75



          SELECTION



n-IIEL?        F3 --EXIT       ?5=RFR        F7=.V<wn       ?0=7KP          F9=PRT        F1 2=CAN




                                                                                                                                            I
                                                                                                                                            I
      r_'£20****4b4_; ;                                                 AEfi/PA                     VTA.']    WAFK                    T3X2D

BATE     04/06/19      IV : CO : 42                  LOAN     FINANCIAL AOL'XVITST                                    I" ACE    12    OF    13



BORROWER        S£W:   '**-**-4541                NAME:       SNARR,        JAMES        T

1 S'l   DISB:    07/23/06 LN SEQ:                  DO 01     If)     F3M:      ALPLK              OWN :      12 2 762QT        NCT

OIIAKAWTOR :      CERI     ••   OTC                          CURT        ACCT :        I.T3 0    051"     RAT.;        6,216.22

BOND     ISSUE:    NCT?2"062              PR    AHF.AD;              STACU3 ;      ACTIVE                 CI IF I?   RAT.;                 0,00



         REV     EFFECTIVE              POSTED              T5W                    TRAK              IWCERF1GT                   ?-<JNC.T^AT.
         EEA       RATR                   DATR              Ty?P                  AMOUNT                ACCRUED                      oATJjKCF.

                 C'1/0T / 09          0-1 / 0 3. / 0 9     7003.?.                     0,00               261,79                10, 702 .45

 2               01 /01 /09           C 3. / 0 J? / 0 9    7 001 A                     0,0C               360,01                10, 530 . 71

 •j              " 0/03/09              0/0 1/09           70017k                      0,00               320.61                10, 165 . 90

 <1              07/ 03./ 08          07/01/09             70017k                      0.00               265. 85               19, 840 .15

 5               0//15/03             04/16/00             1C10C                  530 . S3CX                 55.35              19, 554 .30

 6               04/01/03             04/19/03             7001?.                      0 . 00             400 . 33              19, 020 .79

  /              01/01/03             04/19/03             7001?.                      0 . 00             444 .45               13, 621 .41
                                                                                                                                                  I

 3               3.0/0:./C7           04/13/08             70 01 A                     •0 . 00            131 . 08             13 ,176-56

 0               05/04/0?             04/ 13 /C 8          7001.A                      0 . 00             290.22               13 f 045.88

10               06/16/07             04/13/03             7001.A                      0.00               353 .57              17,665.66



          SELECTION



?1=3IELP        73 -EXIT        F5= RfR         F7 DKNP            F3    STO      75    PRT      I'll: -CAN
      .T.CS5C*****<1S1 1 ; ;                                       aHS/PA                   VI7AH    NAPK                     T&X2 D
DAT?;     0<1 /: 6 /! 8   5.7: CO: 46            LOAN     flNxOJClAL ACTIVITY                                 PAC-JF.   ].?   CF     13




EORRCKFR SEN:             ***--*-4541          MAMS :     fc-SIARR,    JAMES      T

1.3-7 ."USE:      07/26/06 LH SEO:             00 01      LN FCM:       ALPLJI             OWN:     122S62QT-KCT

C-URPiiNTOR :      T3RI        DTC                        ClIHT     ACCT :       T.Tl 0   OR7.G    EAL :      16,216.22

BOND      ISSUE:     HCT20Q62            I'D AHEAD:               STACI73 ;    ACT" VP             CJr.R   B7iL:                   0.00



         REV      KF.-'ECTlVh.          POSTED          TRAN                   IRAK          INTEREST                    .-RIIJC: ::AL

         RciA        DATE               DATE            TM.-R                 JilOUKT             ACCRUED                  BALANCE

 1                C4/C1/C7           04/18/08          7 001. A                  0,00              409.69               1 /, ill . 69

 o                01/01/C7           01/02/07          7C0! A                    0.00              414. 69              lCi , SO 2 . LO
                  09/28/06           09/20/ 06         03 9 OA         56,487.31                     0. 0C              16, 216 .22

 4                09/28/06           09/28/06          0395ft          16. 487. 3 ICR              271. 03                         u . :i o

                  07/28/06           07/53/"$          05 0" A.        16, 216 .22                   C . 00             16 ,216 .22

 6

 •>


 8

 9

10



           SELECTION




R1=HE1P         F 3= EX IT     FB=RFF       F7=R"<WD         FC^FWD           F9* >?RrJ   F'12hCA3




                                                                                                                                              1

                                                                                                                                              I
                                                                                                                                              i
•)*»   \'-*4K




                 %
                 I£




                            f



                            J




                Exhibit F

                            i

                                i



                            I




                            !
  ITS3 1*****4 541;                                                          Ab'fi/.JA                vim 1AF.<                    rsxsi

DATE        04/06/16         17:00:47 DU -'b Kf.bK 1 / FOkH KARAN C i                    LOAIJ iSE'l AIL

                                                                                                                                                           i

UOKKOVibk            SSk:    ***-** -4'J4I            IJAMi :    OAMES T SNAKR

1ST DISH DATE i                'Ji/28/(l f>           OWNER :        NCT                                      LOAN   ?C3M:       ALPLK

LOAIJ       HEQ- :    001                     UARAHTOR :             TF.Rl       D1C




                                                                                                                      TO"-
                                           RP.vJITJ           END             GR7-CF-     CAP    DAYS        PAYS     :"'"05            CEJ7T

        BS!F3R/?0HR TYP                    DA TP              DAT*!          F.WD DATE    TNP    USED        deft     USED              DATF

        F    •    GEH/TF?4F           06    0.1    11    10     3"    11.                  Y          92      203       ^ .        C3    '.3    .1.1

        F    •    TAT   5ICH    NT    03    2 3    10    1C     05    1C                   Y          44   UNI..        ".,4       C3    28     10

        D    ••   ,3 "HI.   PUT".     03    0'1    07    08     22    .1.0                 Y     106i         77,2    35.6         03    28     10

        F    -    3FN/T^fvP           07    01.    07    03     03    07                   Y          65      205       ^ . .<     06    13     C7




F.1=HFI.P            F3=EX~T         F5=RFx           76-ELG          F7--DKND         F3«FWD    F3    PRC     riC---!IIST       F12 €!&


                                                                                                                                                       I
V.*;.


         *




         £
         >

         '<




                        !
                        i
                        !


                        I




                    (
                    1


                    5

                    >




                    >
                    >.




        Exhibit G   1
                    i


                    <




                    ;•


                    s
                    I
                    ).
                    ?
                    I




                    r
  ITS 2X* * *"* *45 4 1 /                                   Ays/ FA                  VCAM   NAFK                    T5X2Y

DATE 0*1/0 6 /IB 1? : 00 : 54 REPAYMENT SCHEDULE SUMMARY SELECTION                                 PAGE        1    07         1




BORROWER S3H **'                 4541       NAME    JAMES    T SNARH



            3C!IFD       TN.07AT.T,     "F.PRY     REPAY     1ST DUE        1ST D_£E        LOAN

S3L ST?. TYPE            amount          :.vi.s    TFR71       DATE           DATE           PGM                   OWNER

  1           L             148 .37          2       160     0-1/ "6/17 07/23/06 ALP.LN                      NCT

  2           L             145 .50          2       171     05/ "6/16 07/23/06 ALPLN                        NCT

              L             141 .72          2       1.52    06/" 6 /I 5 07/23 / 06 ALFLN                    NCT

              L             142 .32          2       193     07 /Z 6/1/      07/23/06 ALF1N                  NCT

  b   i       L             142 .67                  20 4    08/06 /.1 3     07/23/06 ALFLN                  NCT

  6   1       L             143.34                   215     09/0 6 /.I "    07/23/06 ALPLN                  NCT

  7   1       L             141.47                   224     ia/06/Jl 07/28/06 ALPLN                         NCT

  e   1       L             130.66                           11/06/.10 07 /78/06 A1 P5N                      NCT
  u
      1       L             176.96                   223     02/06/05        07/28/06 AT. PLN                NCT

 1L   1       L             16G.90                   239     07/23/07        07/28/0 6   ALPLN               NCT

      + 1            ** x* „!. + * x + x* +* + + x + x* * x + ** + *#*#** ****** x* tf/o* fHl.ytc** ft;'/;'


      * w * * *• ****»*****» + >>* ****?.                                                        A* * * * -A- V -A"» * V * *




 SELECTION




F1=H3LP       K2=EX_T        Fj>: RFR     F?> BKSC     F8«r WG        F9=?RT     '1.2=CAN




                                                                                                                                   i




                                                                                                                                   i
Exhibit H
                               Loan Payment History Report
                                         Date: 2020-01-09                                        i




Account Number:                    541 -001-PHEA
Social Security Number:            541                 Product:
Name:                     SNARR, JAMES T              Officer Code:             777063
Birth Date:               1977                        School:                   CALIFORNIA
                                                                                STATE
                                                                                UNIVERSITY -
                                                                                SACRAMENTO
Address 1 :               2444 W 1200 N                Program Year:            200607
Address 2:
City:                     PROVO                       Variable Rate Code:       F3 MONTHLY
                                                                                LIBOR
State:                    UT                           Interest Rate:           6.21%
Zip Code:                 84601-0000
                                                      Last Payment Date:        2017-03-22
                                                      Last. Payment Amount:     $43:97
Contract Date:            2006-07-28                  Last Interest Date:       2020-01-09
Vendor Placement          2019-10-03                  Accrued Interest:         $2,597.98
Date:
Charge Off Date:          2017-10-02                  Recovered Interest:       $0.00
Charge Off Amount:        $17.569.12                  Net Interest:             S2.597.98
Recovered Principal:      $0.00                       Associated Costs:         $0.00
Current Principal:        $17,569,12 . . ..           Recovered Costs:          $0.00
Disbursement Date:        2006-07-26                  Net Costs:                $0.00
Disbursement Amount:      $16,216.22



                                     T r an s action Ilisturv


User     Date          Time    Code j Description                                       Amount
System   2017-10-31.. 00:01 32       $17.569.12 @ 5.730 / 10/05/2017 - 10/31/2017       $79.98
System 2017-1 1-30 00:01 32          $17.569.12 @5.730/10/31/2017 - 11/30/2017          $82.74
System 2017-12-01 00:01 82           [$17,569.1 2 @ 5.730 / 11/30/2017 - 12/01/2017 $2.76
System   2017-12-31    00:01 82      $17,569.12 @ 5.740 / 12/01/2017 - 12/31/2017       $82.89
System. 2018-01-01     00:01 82      $17.569.1 2 @ 5.740 / 12/31/2017 - 01/01/2018      $2.76
System... 2013-01-31. 00:01 32       $17,569.12 @ 5.870 / 01/01/2018 - 01/31/2018       $84.76
System   2018-02-01    00:01 82      $17.569.12 @ 5.870 / 01/31/2018 - 02/01/2018 ..$2,83 _
System 2018-02-28 00:01 1 82         $17.569.12 @ 6.060 / 02/01/2018 - 02/28/2018       $78.76
System   2018-03-01    00:01 i82     $17,569.12 @ 6.060 / 02/28/2018 - 03/01/2018       $2.92
System 2018-03:31. 00:01 ] 32        $17.569.12 @ 6.080 / 03/01/2018 - 03/31/2018       $87,80
System   2018-04-01    00:01 182     $17,569,12 ® 6.080 / 03/31/2013 - 04/0 1/20 1.8..$ 2 T>3_
System 2018-04-03 OoioTj82           $17,569.12 @ 6.170 / 04/01/2018 :.0.4/03/20 18 $5.94
System 2018-04-06 00:01 1 82         $17,569.12 @ 6.170 / 04/03/2018 - 04/06/2018       $8.91
System. .20.1 M4-30_ 00:01 82        $17,569.12 @ 6.170 / 04/06/2018 - 04/30/2018       $71.28
System   2013-05-01    00:01 82      $17.569.1 2 @ 6.170 / 04/30/2018 - 05/01/2018      $2.97
System 12018-05-31 loQ:Q1 \&2        l$17,569.12 .@A33p./ p5/01/2018 - 05/31/2018 J $92, 13
System |201 8-06-01 00:01 Is2        1$17,569.1 2 @ 6.3S0 / 05/31/2018 - 06/01/2018 $3.07
.System   2018-Q6-3Q    00:01 82     $17.569.12 @ 6.410 / 06/01/2018 - 06/30/2018        $89.48
System    2018-07-01    00:01 82 .   $17.569.12 @ 6.410 / 06/30/2018 - 07/01/2018        $3.09
System    2018-07-31    00:01 82     $17,569.12 @ 6.500 / 07/01/2018 - 07/31/2018        $93.86
System 2018-Q8-Q1 00:01 82           |$1 7.569.12 @ 6.50Q / 07/31/2018 - Q8/Q1/2Q18 $3.13
System I201 8-08-31 00:01 82         $1 7.569.12 @ 6.590 / 08/01/2018 - 08/31/2018 $95.1 6
System    2018-09-01    00:01 82     $1 7.569.12 @ 6.590 / 08/31/2018 - 09/01/201 8      $3.17
System    2018-09-30    00:01 \B2    $17.569.12 @ 6.580 / 09/01/2018 - 09/30/2018        $91.85
System 2018-10:p1 00:01 '82          $17.569.12 @ 6.580 / 09/30/2018 - 10/01/2018 $3.17
System 12018-10-05 00:01 82          $17,569.12 @ 6.610 / 10/01/2018 - 10/05/2013 $12.73
System    2018-10-31   00:01 82      $17,569.12 @ 6.610 / 10/05/2018 - 10/31/2018        $82.72
System 2018-11-01 loQ:01 82          $17.569.12 @ 6.610 / 10/31/2018 - 11/01/2018 $3.18
System 2018-11-30 00:01 |S2          $17,569.12 @ 6.760 / 1 1 /01 /201 8- 11 /30/201 8 . $94.36 __
System    2018-12-01   00:01 82      517,569.12 @ 6.760 / 11/30/2018 - 12/01/2018        $3,25
:System_ 2018-12-31    00:01 82      £17.569.12 @ 6.810 / 12/01/2018 - 12/31/2018        $98.34
System 2019-01-01 00:01 82 . $17.569.12 @ 6.810 / 12/31/2018 - 01/01/2019 l$3.28 ~
System 2019-01-31 |0Q:01 82          $17,569.12 @ 6.850 / 01/01/2019 - 01/31/2019 $98.92
System    2019-02-01   00:01 82      $17,569.12 @ 6.850 / 01/31/201 9 - 02/01/2019       S3. 30
System. 2019-02-28     00:01 82      $17.569.12 @ 7.020 / 02/01/2019 - 02/28/2019       891.23
System    2019-03-01   00:01 82      $17,569.12 @ 7.020 / 02/28/2019 - 03/01/2019       S3. 38
System    2019-03-31   00:01 82      $17,569.12 @ 7.010 / 03/01/2019 - 03/31/2019       $101,23
System    2019-04-01   00:01 32      $17,569.12 @ 7.010 / 03/31/2019 - 04/01/2019       $3.37
System. 2019-04-03     00:01 82      $17.569.12 @ 6.990/04/01/2019 - 04/03/2019         $6.73
System    2019-04-30   00:01 82      $17,569.12 @ 6.990 / 04/03/2019 - 04/30/2019       $90.84
System 12019-05-01 00:01 82          $1 7,569.12 @ 6.990 / 04/30/2019 - 05/01/2019 -$3.36 .
System . *2019-05-31 00:01 82        $1 7,569.12 @ 7.000 / 05/01/2019 - Q5/31/2Q19 |$101 .08
System    2019-06-01   00:01 82      $1 7.569.12 @ 7.000 / 05/31/2019 - 06/01/2019      $3.37
System    2019-06-30   00:01 82      $17,569.12 @ 6.990 / 06/01 /20 1 9 - 06/30/20 19   $97.57 ..
System 2019-07-01 00:01 ;82          $17,569.12 @ 6.990 / 06/30/2019 - 07/01/2019 . $3.36
System    2019-07-31   00:01 82      $1 7.569.12 @ 6.940 / 07/01/2019 - Q7/31/2Q19      $100.22
System    2019-08-01   00:01 82      $1 7.569.12 @ 6.940 / 07/31/2019 - 08/01/2019      $3.34
System ,2019-09-01 loQ:Q1 82         $1 7^569.12 @ 6.900 / 08/01/2019 - 09/01/2019 $102.96
System 12019-09-30 "00:01 82         $17,569.12 @ 6.730 / 09/01/2019 - 09/30/2019       $93.94 .
System I2Q1 9-1 0-01 00:01 82        $17,569.12 @ 6.730 / 09/30/2019 - 10/01/2019 $3.24
System    2019-10-03   00:01 82..    $17.569.12 @ 6.600 / 10/01/2019 - 10/Q3/2Q19       $6.35
System    2019-10-31   00:01 62      $17,569.12 @ 6.600 / 10/03/2019 - 10/31/2019.. _$88^5_.
System    2019-11-01   00:01 82      $17,569.12 @ 6.600 / 10/31/2019 - 11/01/2019       $3.18
System    2019-11-30   00:01 82      $17,569.12 @ 6.530 / 1 1/01/2019 - 11/30/2019      $91.15
System    2019-12-01   00:01 ;82 .   $17.569.12 @ 6.530 / 1 1/30/2019 - 12/01/2019      $3.14
System    2019-12-03   00:00; 33     FILE SUMMONS&COM                                   $360.00
System    2019-12-03   00:00 '33     SVS OF PROCESS                                     $65.00 .
System 2019-12-03 100:01 182         $17,569.12 @ 6.280 / 12/01/2019 - 12/03/2019       $6,05 . ..
System.. 2019-12-31 ;00:01 132       $17,569.12 @ 6.280 ! 12/03/2019 - 12/31/2019 $84.64
System 2020-01-01 !00:01 132         $17.569.12 @ 6.280 / 12/31/2019 - 01/01/2020       $3.01
Syste m~l"2 020 -01-09 |00;01 jS2    $17,569.12 @ 6.210/01/01/2020 -01/09/2020 l$23.85~
                                                                                                                                                            Kckj Is as of Jil    iJ23 i .£S 5H AM
Department of Defense Manpower Data Center
                                                                                                                                                                                         bora n.n




                         [ Status Report:
                         > Pursuant to Scrviccmciftbeifi Civil Relief Act



SSN:                         XXX-XX-4541

Birth Date:
Last Warns:                  SNARR

First Name:                  JAMES

Middle Name:                T

Status As Of:               Jul-03-2020

Certificate ID:              D31G8T2Y7VWS9HM


                                                                           OnArfloa DulyCn Auric Duly Slalui Dale

           MivADiiiySftyi uoio                              Acir>«UJt>*fcnc Daw                                                                                  Bcrti fcn Oarnpincnl


                   N<\                                              KA                                                 lb:                                              KA
                                                  i his .ris-Ci VfiiPWxK Ihc iuvHji i ac:t>c duly ssiix b.'utd irifo AxIMs Duly Zt/nst O-i.i




                                                                   LciAclr/c IXrf Wrfin 36? (Wit ufAcliw Duly SlsitlsPsiu

           AclivoDulySlal Dale                              AulMe Diiy Fn<1 Ow                                        to'dus                                     GUfVKC Comuuiiuiil

                   MA                                               MS                                                 No                                               KA

                                      IWt nreyiMtu lolfcclfffhuipip iily.uiyl Isl. n.UM* iMy         VM'IP 9    ' *r** piersrtfna Ihu Mlar tlx, SIcSc Lew




                                             "Tin rX:-iil*«> W HfilttA UlHI W*i        c.Ja Rr-i'« Ccll-UploAAlht: DjtycoAcltrc Duly S-Jus Uolc

         Oder                                           Ctd.irMs1l1y.1cn fcfld Dtfe                                   Salus                                          yl"A Oi«ipnn&nl


                   KA                                               HA                                                 («»                                              KA

                                         1hK<eennee            — ia:iaf lid InitMlnnlo- htsrticr un'.-cs ro:cu-sd cartynalAoalwi u nr&xl (it oJjvv 'July




Uoon sCifOhlrg the data Odnkn Of :he Dspsrlment of Defends Manpower Dura Center, boeed on tho liifuni)uliv:i Ihiil you provided, 111© alxi'/e Is lh« Rtetiis of
the ind vidua I on tha active cu:y status cu'.c £s to Oil brBnullCS Of II 10 UlllfO'TiGd Services (Anny. Navy, Marine Cnrpe, Air Force. NOAA, Public Health. alic
Const GUO fil;   1 his S 10 lUS Ihdlld OS Infcmotloil i>1 a Se n/icArne n oar or 'r is/her u oil recaiv' ng notif cottar of futu fa u *<lc (£ '.u rOpOi : lot Active Duly




Michael V Soncnlu. Dhccior
Depa'Ment of Defense - Manpower Data Center
400 Gigl:ng Rd

Seascfe. r.A SSftfrl
